     Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 1 of 81




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



UNITED STATES OF
AMERICA and
                               CIVIL ACTION NO.:
THE STATE OF KANSAS, ex        2:20-cv-2270
rel.
KANSAS DEPARTMENT OF
HEALTH AND
ENVIRONMENT,                   CONSENT DECREE

                Plaintiffs,

     v.

HOLLYFRONTIER
EL DORADO REFINING LLC,

                Defendant.
          Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 2 of 81




                                          TABLE OF CONTENTS
I.     JURISDICTION AND VENUE ..........................................................................................3
II.    APPLICABILITY................................................................................................................3
III.   DEFINITIONS.....................................................................................................................5
IV.    CIVIL PENALTY..............................................................................................................10
V.     COMPLIANCE REQUIREMENTS..................................................................................12
VI.    ADDITIONAL INJUNCTIVE RELIEF............................................................................20
VII. INCORPORATION OF CONSENT DECREE REQUIREMENTS INTO FEDERALLY
ENFORCEABLE PERMITS .........................................................................................................22
VIII. REPORTING REQUIREMENTS .....................................................................................23
IX.    STIPULATED PENALTIES .............................................................................................27
X.     FORCE MAJEURE ...........................................................................................................35
XI.    DISPUTE RESOLUTION .................................................................................................37
XII. INFORMATION COLLECTION AND RETENTION ....................................................39
XIII. EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS..........................................41
XIV. COSTS ...............................................................................................................................44
XV. NOTICES...........................................................................................................................44
XVI. EFFECTIVE DATE...........................................................................................................46
XVII. RETENTION OF JURISDICTION...................................................................................46
XVIII. MODIFICATION ..............................................................................................................46
XIX. TERMINATION................................................................................................................47
XX. PUBLIC PARTICIPATION ..............................................................................................48
XXI. SIGNATORIES/SERVICE................................................................................................48
XXII. INTEGRATION/HEADINGS...........................................................................................49
XXIII. 26 U.S.C. SECTION 162(F)(2)(A)(II) IDENTIFICATION .............................................49
XXIV. FINAL JUDGMENT .........................................................................................................49
XXV. APPENDICES ...................................................................................................................50




                                                                    ii
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 3 of 81




       Plaintiff the United States of America, on behalf of the United States Environmental

Protection Agency (“EPA”), and Plaintiff the State of Kansas (“State”), on behalf of the Kansas

Department of Health and Environment (“KDHE”), have filed a Complaint in this action

concurrently with this Consent Decree, against Defendant, HollyFrontier El Dorado Refining

LLC, f/k/a Frontier El Dorado Refining LLC (“HFEDR” or “Defendant”), for alleged

environmental violations at HFEDR’s petroleum refinery located in El Dorado, Kansas (“El

Dorado Refinery” or “Refinery”).

       The United States, the State, and HFEDR are among the parties to a consent decree

entered by this Court in Civil Action No. 09-cv-1032 on March 26, 2009 (“2009 Consent

Decree”), which has since been amended twice and which covers two refineries, including the El

Dorado Refinery.

       HFEDR has completed all obligations of the 2009 Consent Decree that pertain to the El

Dorado Refinery. Simultaneously with the lodging of this Consent Decree, the United States, the

State, and HFEDR have lodged a Third Amendment to the 2009 Consent Decree that will

terminate all obligations under the 2009 Consent Decree that apply to the El Dorado Refinery,

provided that this Consent Decree is entered.

       On August 31, 2017, EPA issued a Notice of Violation and Finding of Violation to

HFEDR asserting the El Dorado Refinery’s noncompliance with various requirements of the

following: (i) the Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq., and corresponding federal

regulations; and (ii) the federally enforceable Kansas State Implementation Plan (“Kansas SIP”)

provisions that incorporate, adopt, and/or implement federal requirements.

       The Complaint against HFEDR in this action alleges that HFEDR has violated and, in

some instances, continues to violate, the following environmental statutes, regulations, and




                                                1
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 4 of 81




permits applicable to the petroleum refining industry:

               (a)     the CAA and its implementing regulations, including Section 110 of the

CAA, 42 U.S.C. § 7410, and the Kansas SIP issued thereunder; Section 111 of the CAA,

42 U.S.C. § 7411, and the New Source Performance Standards (“NSPS”), 40 C.F.R. Part 60;

Section 112 of the CAA, 42 U.S.C. § 7412, and the National Emission Standards for Hazardous

Air Pollutants (“NESHAPs”), 40 C.F.R. Part 63; Section 112(r)(1) of the CAA, 42 U.S.C.

§ 7412(r)(1); and Section 112(r)(7) of the CAA, 42 U.S.C. § 7412(r)(7), and the Risk

Management Program, 40 C.F.R. Part 68;

               (b)     the Kansas Air Quality Act (“KAQA”), Kan. Stat. Ann. § 65-3001 et seq.,

and Kan. Admin. Regs. §§ 28-19-302, 28-19-650, and 28-19-20; and

               (c)     the federally enforceable permits issued to HFEDR by KDHE under Title

V of the CAA, 42 U.S.C. § 7661-7661f; the KAQA, Kan. Stat. Ann. § 65-3001 et seq.; and the

regulations promulgated thereunder.

       Defendant does not admit any liability to the United States or the State arising out of the

transactions or occurrences alleged in the Complaint.

       The Parties recognize, and the Court by entering this Consent Decree finds, that this

Consent Decree has been negotiated by the Parties in good faith and will avoid litigation among

the Parties and that this Consent Decree is fair, reasonable, and in the public interest.

       NOW, THEREFORE, before the taking of any testimony, without the adjudication or

admission of any issue of fact or law, and with the consent of the Parties, IT IS HEREBY

ADJUDGED, ORDERED, AND DECREED as follows:




                                                  2
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 5 of 81




                             I.      JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the subject matter of this action, pursuant to

Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and 28 U.S.C. §§ 1331, 1345, and 1355, and

over the Parties. This Court has supplemental jurisdiction over the State law claims asserted by

the State pursuant to 28 U.S.C. § 1367. Venue lies in this District pursuant to Section 113(b) of

the CAA, 42 U.S.C. § 7413(b), and 28 U.S.C. §§ 1391(b), (c), and 1395(a), because Defendant

resides in this judicial district and the violations alleged in the Complaint are alleged to have

occurred in this judicial district. For purposes of this Consent Decree, or any action to enforce

this Consent Decree, Defendant consents to the Court’s jurisdiction over this Consent Decree,

any such action, and over Defendant, and consents to venue in this judicial district.

       2.      For purposes of this Consent Decree, Defendant agrees that the Complaint states

claims upon which relief may be granted.

       3.      Notice of the violations of the Kansas SIP that are alleged in the Complaint has

been given to the State and HFEDR in accordance with Sections 113(a)(1) and 113(b)(3) of the

CAA, 42 U.S.C. §§ 7413(a)(1) and 7413(b)(3).

                                    II.     APPLICABILITY

       4.      The obligations of this Consent Decree apply to and are binding upon the United

States and the State, and upon HFEDR and any successors, assigns, or other entities or persons

otherwise bound by law. Any change in ownership, corporate status, or other legal status of

HFEDR shall in no way alter HFEDR’s responsibilities under this Consent Decree.

       5.      No transfer of ownership or operation of the Refinery, whether in compliance

with the procedures of this Paragraph or otherwise, shall relieve Defendant of its obligation to

ensure that the terms of the Consent Decree are implemented, unless the transferee agrees to




                                                  3
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 6 of 81




undertake the obligations required by this Decree and to be substituted for the Defendant as a

Party under the Decree and thus be bound by the terms thereof. At least 30 Days prior to such

transfer, Defendant shall provide a copy of this Consent Decree to the proposed transferee and

shall contemporaneously provide written notice of the prospective transfer, together with a copy

of the proposed written agreement, to EPA Region 7, the United States Attorney for the District

of Kansas, and the United States Department of Justice, in accordance with Section XV

(Notices). No earlier than 45 days after such notice, Defendant may file a motion to modify this

Consent Decree with the Court to make the terms and conditions of this Consent Decree

applicable to the transferee. Defendant shall not be released from the obligations and liabilities

of this Consent Decree with respect to the Refinery unless the Court finds the transferee has the

financial and technical ability to assume the obligations and liabilities under the Consent Decree.

Notwithstanding the foregoing, however, Defendant shall not be released from any obligation

and liability of this Consent Decree to pay the civil penalty as described in Section IV (Civil

Penalty).

       6.      Defendant shall (a) provide a copy of this Consent Decree to all management-

level employees whose duties might reasonably include compliance with any provision of this

Decree, (b) ensure that any employees whose duties might reasonably include compliance with

any provision of this Decree are made aware of the Consent Decree and specifically aware of the

requirements of the Consent Decree that fall within such person’s duties, and (c) provide relevant

excerpts of the Consent Decree to any contractor retained to perform work required under this

Consent Decree.




                                                 4
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 7 of 81




       7.      In any action to enforce this Consent Decree, Defendant shall not raise as a

defense the failure by any of its officers, directors, employees, agents, or contractors to take any

actions necessary to comply with the provisions of this Consent Decree.

                                      III.    DEFINITIONS

       8.      Terms used in this Consent Decree that are defined in the CAA or in regulations

promulgated under the CAA shall have the meanings assigned to them in the CAA or such

regulations, unless otherwise provided in this Decree. Whenever the terms set forth below are

used in this Consent Decree, the following definitions shall apply:

       “2009 Consent Decree” shall mean the civil consent decree entered in United States v.

Frontier Refining Inc. and Frontier El Dorado Refining Company, Civil Action No. 6:09-cv-

1032 (D. Kan.) on March 26, 2009, as amended on July 23, 2010 and November 5, 2012, and all

modifications or amendments entered in that matter on or before the date of lodging of this

Consent Decree.

       “Ambient Air” shall mean that portion of the atmosphere, external to buildings, to which

persons have access.

        “Assist Air” shall mean all air that intentionally is introduced prior to or at a Flare tip

through nozzles or other hardware conveyance for the purposes including, but not limited to,

protecting the design of the Flare tip, promoting turbulence for mixing or inducing air into the

flame. Assist Air includes Premix Assist Air and Perimeter Assist Air. Assist Air does not

include the surrounding Ambient Air.

       “Assist Steam” shall mean all steam that intentionally is introduced prior to or at a Flare

tip through nozzles or other hardware conveyance for the purposes including, but not limited to,

protecting the design of the Flare tip, promoting turbulence for mixing or inducing air into the




                                                  5
          Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 8 of 81




flame. Assist Steam includes, but is not necessarily limited to, Center Steam, Lower Steam, and

Upper Steam.

          “Audit” shall mean the entirety of the compliance obligations set forth in Paragraph 28

and Appendix A attached to this Consent Decree.

          “Calendar Quarter” shall mean any three-month period ending on either March 31, June

30, September 30, or December 31.

          “Center Steam” shall mean the portion of Assist Steam introduced into the stack of a

Flare to reduce burnback.

          “Combustion Zone” shall mean the area of the Flare flame where the Combustion Zone

Gas combines for combustion.

          “Combustion Zone Gas” shall mean all gases and vapors found just after a Flare tip. This

gas includes all Vent Gas, Total Steam, and Premix Air.

          “Complaint” shall mean the Complaint filed by the United States and the State in this

action.

          “Compressor” shall mean, with respect to a Flare Gas Recovery System, a mechanical

device designed and installed to assist in recovering gas from a Flare header.

          “Consent Decree” or “Decree” shall mean this Decree, all appendices attached hereto

(listed in Section XXV (Appendices)), and any modifications or amendments thereto.

          “Day” or “day” shall mean a calendar day unless expressly stated to be a business day. In

computing any period of time under this Consent Decree, where the last day would fall on a

Saturday, Sunday, or federal or state holiday, the period shall run until the close of business of

the next business day.




                                                  6
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 9 of 81




       “Defendant” or “HFEDR” shall mean HollyFrontier El Dorado Refining LLC, f/k/a

Frontier El Dorado Refining LLC.

       “East Flare” shall mean Flare number B1303, which is a Steam-Assisted Flare and serves

as a backup Flare at the Refinery.

       “Effective Date” shall have the definition provided in Section XVI.

       “EPA” shall mean the United States Environmental Protection Agency and any of its

successor departments or agencies.

       “FCCU” shall mean a fluidized catalytic cracking unit, its regenerator, and associated

carbon monoxide boiler(s) and carbon monoxide furnace(s) where present.

       “Flare” shall mean a combustion device lacking an enclosed combustion chamber that

uses an uncontrolled volume of Ambient Air to burn gases.

       “Flare Gas Recovery System” and “FGRS” shall mean a system of one or more

Compressors, piping, and associated water seal, rupture disk, or similar device used to divert gas

from a Flare and direct the gas to a fuel gas system, to a combustion device other than the Flare,

or to a product, co-product, by product, or raw material recovery system.

       “Flaring” shall mean anytime Waste Gas moves past the water seal and is combusted in

the Flare. Intermittent Flaring due to the same root cause constitutes a single “Flaring event,”

unless the end and start time of intermittence is separated by 24 consecutive hours or greater. If

the end and start time of intermittence is separated by 24 consecutive hours or greater, the

Flaring events shall be deemed separate “Flaring events,” even if the incident is due to the same

root cause.

       “Interest” means the London Interbank Offered Rate for a six-month Interest period on

the Effective Date plus 1.5%.




                                                 7
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 10 of 81




        “Kansas SIP” shall mean the Kansas State Implementation Plan.

        “KDHE” shall mean the Kansas Department of Health and Environment and any

successor departments or agencies.

        “Lower Steam” shall mean the portion of Assist Steam piped to an exterior annular ring

near the lower part of a Flare tip, which then flows through tubes to the Flare tip, and ultimately

exits the tubes at the Flare tip.

        “Opacity” means the degree to which emissions reduce the transmission of light and

obscure the view of an object in the background, as set forth at 40 C.F.R. § 60.2.

        “Paragraph” shall mean a portion of this Consent Decree identified by an Arabic numeral.

        “Parties” shall mean the United States, the State, and Defendant.

        “Perimeter Assist Air” shall mean the portion of Assist Air introduced at the perimeter of

the Flare tip or above the Flare tip. Perimeter Assist Air includes air intentionally entrained in

Lower and Upper Steam. Perimeter Assist Air includes all Assist Air except Premix Assist Air.

        “Pilot Gas” shall mean gas introduced into a Flare tip that provides a flame to ignite the

Vent Gas.

        “Premix Assist Air” means the portion of Assist Air that is introduced to the Vent Gas,

whether injected or induced, prior to the Flare tip. Premix Assist Air also includes any air

intentionally entrained in Center Steam.

        “Purge Gas” shall mean the gas introduced between a Flare header’s water seal and the

Flare tip to prevent oxygen infiltration (backflow) into the Flare tip or for other safety reasons.

          “Refinery” or “El Dorado Refinery” shall mean the refinery owned and operated by

HFEDR and located in El Dorado, Kansas, which is subject to the requirements of this Consent

Decree.




                                                  8
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 11 of 81




         “Section” shall mean a portion of this Consent Decree identified by a Roman numeral.

         “State” shall mean the State of Kansas.

         “Steam-Assisted Flare” shall mean a Flare that utilizes steam piped to a Flare tip to assist

in combustion.

         “Supplemental Gas” shall mean all gas introduced to a Flare in order to improve the heat

content of the Combustion Zone Gas. Supplemental Gas does not include Assist Air or Assist

Steam.

         “Sweep Gas” shall mean gas intentionally introduced into a Flare header system to

maintain a constant flow of gas through the Flare header in order to prevent oxygen buildup in

the Flare header. Sweep Gas is introduced prior to and recovered by the Flare Gas Recovery

System.

         “Total Steam” shall mean the total of all steam that is supplied to a Flare and includes,

but is not limited to, Lower Steam, Center Steam, and Upper Steam.

         “United States” shall mean the United States of America, acting on behalf of EPA.

         “Upper Steam” shall mean the portion of Assist Steam introduced via nozzles located on

the exterior perimeter of the upper end of a Flare tip.

         “Vent Gas” shall mean all gas found just prior to the Flare tip. This gas includes all

Waste Gas, that portion of Sweep Gas that is not recovered, Purge Gas, and Supplemental Gas,

but does not include Pilot Gas, Total Steam, or Assist Air.

         “Waste Gas” shall mean the mixture of all gases from facility operations that is directed

to a Flare for the purpose of disposing of the gas. “Waste Gas” does not include Pilot Gas, Total

Steam, Assist Air, Sweep Gas, Purge Gas, or Supplemental Gas.




                                                   9
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 12 of 81




        “West Flare” shall mean Flare number B1302, which is a Steam-Assisted Flare and

serves as the main Flare at the Refinery.

        “Year” shall mean the twelve-month period beginning on the first day of the first quarter

(or the yearly recurrence of such date) following entry of this Consent Decree.

                                       IV.     CIVIL PENALTY

        9.         Defendant shall pay to the Plaintiffs a total civil penalty in the principal amount of

$4,000,000 with Interest. Defendant shall pay the civil penalty to the Plaintiffs in two

installments of $2,000,000. Each installment shall be divided into two payments, one of

$1,000,000 to the United States and one of $1,000,000 to the State, and be paid in accordance

with the provisions of Paragraphs 10 and 11, below. Defendant shall pay the first installment of

$2,000,000 within 30 Days after the Effective Date, and the second installment of $2,000,000

plus accrued Interest within six months after the Effective Date. Defendant may, at its election,

prepay the second installment payment (plus Interest accrued as of the payoff date) at any time.

Defendant may contact counsel for the Plaintiffs to request a calculation of Interest due on the

second installment payment.

        10.        Defendant shall pay each civil penalty installment payment to the United States

by FedWire Electronic Funds Transfer (“EFT”) to the United States Department of Justice

account, in accordance with instructions provided to Defendant by the Financial Litigation Unit

(“FLU”) of the United States Attorney’s Office for the District of Kansas after the Effective

Date. The payment instructions provided by the FLU will include a Consolidated Debt

Collection System (“CDCS”) number, which Defendant shall use to identify all payments

required to be made in accordance with this Consent Decree. The FLU will provide the payment

instructions to:




                                                    10
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 13 of 81




    Darin L. Rains                                  and    Andrew Beard
    VP Refining, Refinery Manager                          Environmental Manager
    HollyFrontier El Dorado Refining LLC                   HollyFrontier El Dorado Refining LLC
    1401 Douglas Road                                      1401 Douglas Road
    P.O. Box 1121                                          P.O. Box 1121
    El Dorado, Kansas 67042                                El Dorado, Kansas 67042
    Darin.Rains@HollyFrontier.com                          Andrew.Beard@HollyFrontier.com

on behalf of Defendant. Defendant may change the individual to receive payment instructions

on its behalf by providing written notice of such change to the United States and EPA in

accordance with Section XV (Notices).

       At the time of each payment, Defendant shall send notice that payment has been made: (i)

to EPA via email at cinwd_acctsreceivable@epa.gov or via regular mail at EPA Cincinnati

Finance Office, 26 W. Martin Luther King Drive, Cincinnati, Ohio 45268; (ii) to the United

States via email or regular mail in accordance with Section XV (Notices); and (iii) to EPA

Region 7 in accordance with Section XV (Notices). Such notice shall state that the payment is

for the civil penalty owed pursuant to the Consent Decree in United States v. HollyFrontier El

Dorado Refining LLC and shall reference the civil action number, CDCS Number, and DOJ case

number 90-5-2-1-08660/1.

       11.    Defendant shall pay each civil penalty installment payment to the State by (i)

electronic transfer in accordance with instructions provided to Defendant by KDHE after the

Effective Date or (ii) check sent by certified mail to KDHE and submitted to: Kansas

Department of Health and Environment, Office of Legal Services, Suite 560, 1000 SW Jackson,

Topeka, Kansas 66612-1371.

       12.    At the time each payment is made, Defendant shall send notice that payment has

been made to the State via email or regular mail in accordance with Section XV (Notices).




                                               11
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 14 of 81




       13.     Defendant shall not deduct any penalties paid under this Decree pursuant to this

Section or Section IX (Stipulated Penalties) in calculating its federal or State or local income tax.

                          V.      COMPLIANCE REQUIREMENTS

       14.     NSPS Subparts A and Ja. Beginning on the Effective Date, both the West and

East Flares shall continue to be an “affected facility” within the meaning of Subparts A and Ja of

40 C.F.R. Part 60, will be subject to Subparts A and Ja, and will comply with the requirements of

Subparts A and Ja, including all applicable monitoring, recordkeeping, reporting, and operating

requirements. Nothing in this paragraph alters the provisions of 40 C.F.R. § 63.640(s).

       15.     Flare Tip. Beginning on the Effective Date, Defendant shall operate a Flare tip at

the Refinery’s West Flare, with a smokeless capacity rate of at least 160,000 lbs. /hr. of Waste

Gas from the FCCU.

       16.     Defendant shall submit documentation showing that the Flare tip and steam

supply system at the Refinery’s West Flare are designed to operate with a smokeless capacity

rate of at least 160,000 lbs. /hr. of Waste Gas in the first semi-annual report submitted under

Section VIII (Reporting Requirements) after the Effective Date of this Consent Decree.

       17.     Flareless Startup of the FCCU. Beginning on the Effective Date, Defendant shall

use the following procedure to startup the FCCU without Flaring:

               a.      Before sending feed to the FCCU reaction riser (L-1109, located in D-

101), the wet gas compressor (J160) shall be in operation and in recirculation mode (gases from

each stage of the discharge being routed back to the suction side). This shall be accomplished by

using a supplemental gas supply (e.g., propane) to allow the compressor to start up and maintain

this mode of operation.

               b.      Upon introducing feed to the FCCU reaction riser, gases generated by the




                                                 12
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 15 of 81




unit shall be directed to the wet gas compressor. As the unit feed rate is increased, the amount of

recirculating gas in the compressor will be decreased until all the supplemental gas in the loop is

removed. The wet gas compressor suction pressure shall be less than the set pressure of the

pressure control valve(s) upstream of the compressor during the startup of the FCCU.

               c.      Defendant shall record the set pressure(s) of the pressure control valve(s)

in subparagraph b above on a daily basis. Defendant shall maintain the records on site for a

minimum of 3 years and shall make the information accessible during inspections.

               d.      Defendant shall continuously measure and record the inlet suction

pressure of the wet gas compressor as described in subparagraph b above. Defendant shall store

the data in an electronic database for a minimum of 3 years from the date of recording and shall

make the data accessible during inspections.

               e.      Defendant shall record the date and start and end times of all FCCU

startups. Defendant shall include in its reports under Paragraph 42 any time that the pressure

control valve(s) upstream of the wet gas compressor open(s) during startup after the introduction

of feed to the FCCU reaction riser (L-1109).

       18.     Opacity. In accordance with Kan. Admin. Reg. § 28-19-650, Defendant shall

operate each Flare (West Flare and East Flare) such that the opacity does not exceed 20%.

       19.     Visible Emissions. In accordance with 40 C.F.R. §§ 60.18(c)(1) and 63.11(b),

Defendant shall operate each Flare (West Flare and East Flare) with no visible emissions, except

for periods not to exceed a total of 5 minutes during any 2 consecutive hours, when Vent Gas is

routed to the Flare. Defendant shall comply with the overlap provisions in 40 C.F.R. § 63.640(s)

once they are applicable to each Flare.




                                                13
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 16 of 81




       20.      Defendant shall monitor for visible emissions from the Flares as specified in

Paragraph 19 above. Defendant shall conduct an initial visible emissions demonstration at each

Flare using an observation period of 2 hours and Method 22 at 40 C.F.R. Part 60, Appendix A-7.

Defendant shall conduct the initial visible emissions demonstration the first time Waste Gas is

routed to the Flare after the Effective Date. Defendant shall conduct subsequent visible-

emissions observations using either the methods in Paragraph 20.a or, alternatively, the methods

in Paragraph 20.b. Within 30 Days of the Effective Date of this Consent Decree, Defendant shall

notify EPA and KDHE in writing whether Defendant will use the methods in Paragraph 20.a or

the methods in Paragraph 20.b for the subsequent visible-emissions observations required by this

Paragraph. Defendant must record and report any instances where visible emissions are

observed for more than 5 minutes during any 2 consecutive hours as specified in Paragraphs 21

and 22 below.

                a.     At least once per day for each day Waste Gas is routed to the Flare,

conduct visible emissions observations using an observation period of 5 minutes using Method

22 at 40 C.F.R. Part 60, Appendix A-7. If at any time Defendant sees visible emissions while

Waste Gas is routed to the Flare, even if the minimum required daily visible emission monitoring

has already been performed, Defendant shall immediately begin an observation period of 5

minutes using Method 22 at 40 C.F.R. Part 60, Appendix A-7. If visible emissions are observed

for more than one continuous minute during any 5-minute observation period, the observation

period using Method 22 at 40 C.F.R. Part 60, Appendix A-7 must be extended to 2 hours or until

5 minutes of visible emissions are observed. Defendant is not required to conduct daily 5-minute

Method 22 observations on days the Flare does not receive any Waste Gas.

                b.     Use a video surveillance camera to continuously record (at least one frame




                                                14
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 17 of 81




every 15 seconds with time and date stamps) images of the Flare flame and any visible emissions

from the Flare. Defendant must provide real-time video surveillance camera output to the

control room or other continuously manned location where the camera images may be viewed at

any time.

       21.     Defendant shall retain records of daily visible emissions observations or video

surveillance images required by Paragraphs 20.a and 20.b above, as applicable, for a minimum of

3 years from the date of recording. For each 2-hour period for which visible emissions are

observed for more than 5 minutes in 2 consecutive hours, the record must include the date and

time of the 2-hour period and an estimate of the cumulative number of minutes in the 2-hour

period for which emissions were visible.

               a.     If visible emissions observations are performed using Method 22 at 40

C.F.R. Part 60, Appendix A-7, the record must identify whether the visible emissions

observation was performed, the results of each observation, total duration of observed visible

emissions, and whether it was a 5-minute or 2-hour observation. If Defendant performs visible

emissions observations more than one time during a day, the record must also identify the date

and time of day each visible emissions observation was performed.

               b.     If a video surveillance camera is used, the record must include all video

surveillance images recorded, with time and date stamps.

       22.     Defendant shall report in the semi-annual reports required under Section VIII

(Reporting Requirements) of this Consent Decree, visible emission records as specified in

Paragraph 21 above for each period of 2 consecutive hours during which visible emissions

exceeded a total of 5 minutes.




                                               15
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 18 of 81




       23.     Sulfur Pit Emissions. Beginning on the Effective Date, Defendant shall continue

to route all sulfur pit emissions so that sulfur pit emissions are eliminated, controlled, or included

and monitored as part of the SRP’s emissions subject to the NSPS Subpart Ja limit for SO2, 40

C.F.R. § 60.102a(f)(1)(i).


       24.     Gas Con Project. Except as provided in Paragraph 24.a, beginning on the

Effective Date, Defendant shall operate both inter-cooler draw pumps J-2736 and J-2737 (which

direct liquid from absorber E-2701 to exchangers C-2702 and C-2703 respectively) anytime

recirculation pump J-2701 A or B (which direct lean oil from surge drum F-2702 to absorber E-

2701) is in operation in order to reduce the potential for generating excess fuel gas, which must

be flared.

               a.      Defendant may operate pump J-2701 A or B while pumps J-2736 and J-

2737 are not in operation, provided that pressure control valve PC05381 is closed.

               b.      Defendant shall maintain, and make available during inspections:

(1) records demonstrating when pumps J-2701 A and B and pumps J-2736 and J-2737 were in

operation, and (2) records demonstrating when pressure control valve PC05381 was open.

               c.      Defendant shall include a statement of compliance with Paragraph 24.a in

the semi-annual report required by Paragraph 42.a. For any time period in which pump J-2701 A

or B was in operation while either pump J-2736 or J-2737 was not simultaneously in operation

and pressure control valve PC05381 was open, Defendant shall report the date and start and end

times when such event occurred.

       25.     Compressor. By January 31, 2021, Defendant shall install and commence

operation of one additional Compressor on the FGRS with the following specification: maximum

design capacity of at least 480 actual cubic feet per minute (“ACFM”).



                                                 16
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 19 of 81




       26.     Defendant shall submit documentation showing that the new Compressor installed

under Paragraph 25 has a maximum design capacity of at least 480 ACFM in the first semi-

annual report submitted under Section VIII (Reporting Requirements) after January 31, 2021.

       27.     Operation of Flare Gas Recovery System. Defendant shall operate the FGRS in a

manner to minimize Waste Gas to each Flare (West Flare and East Flare) while ensuring safe

refinery operations. Defendant shall operate the FGRS consistent with good engineering and

maintenance practices and in accordance with the manufacturer’s specifications.

               a.     Starting January 31, 2022 and based on 12 months of data commencing on

February 1, 2021, Defendant shall have four Compressors in operation at least 98% of the time

and five Compressors in operation at least 90% of the time based on an 8,760-hour rolling sum,

rolled hourly, except during periods described in Paragraphs 27.b and 27.c below.

               b.     The requirements of Paragraph 27.a shall not apply during periods of

maintenance on equipment within the FGRS. These periods of maintenance shall not exceed 450

hours based on a five-year rolling sum, rolled daily. Defendant will make best efforts to

schedule these maintenance activities during process unit turnarounds and to minimize the

generation of Waste Gas during such periods.

               c.     The requirements of Paragraph 27.a also shall not apply during periods

when Compressors are shut down consistent with the Compressor manufacturer’s specifications

for safety-instrumented systems shutdowns to preserve the mechanical integrity of the

Compressors (for example, as a result of high pressure or temperature or air ingress into the Flare

header).

               d.     Defendant shall monitor the operational time of each Compressor by

tracking whether the electrical switchgear is open or closed for each Compressor when any




                                                17
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 20 of 81




portion of the Refinery is operating (or by any other tracking method that EPA approves in

advance of use) and shall report any deviations from the requirements of this Paragraph in the

semi-annual report submitted under Section VIII (Reporting Requirements).

       28.     Audit.

               a.       Defendant shall comply with and implement all provisions of the

Independent Third-Party Audit Protocol embodied in Appendix A attached hereto.

               b.       In addition, prior to the fourth semi-annual report required under Section

VIII (Reporting Requirements), Defendant shall evaluate compliance with 40 C.F.R. Part 68,

Subpart D, with respect to all Covered Processes not included in the Independent Third-Party

Audit. With respect to the following units, Defendant may meet its obligation under this

subparagraph by utilizing a representative sampling method provided in CCPS “Guidelines for

Auditing Process Safety Management Systems, Second Edition” (Wiley, 2011): HTU3/ISOM,

Crude-Vacuum, HF Alky, HTU5, and Reformate Splitter.

               c.       In the fourth semi-annual report required under Section VIII (Reporting

Requirements), Defendant shall certify that the compliance audits required by subparagraph b are

complete and that the procedures and practices developed under Subpart D are adequate and

being followed. Defendant shall also submit a copy of the audit protocol(s) used for such audits,

a copy of the findings of the audits, and a report documenting an appropriate response to each of

the audit findings and corrective actions taken to correct any audit findings.

               d.       The audits required by this Paragraph and Appendix A shall be considered

compliance audits for purposes of this Paragraph and of 40 C.F.R. § 68.79(a) with respect to all

Covered Processes included in such audits.




                                                 18
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 21 of 81




       29.     Defendant shall comply with and implement all provisions of the Protocol for

Fired Heater Tube Integrity Assessments embodied in Appendix B and attached hereto.

       30.     Defendant shall comply with and implement all provisions of the Protocol for

Fired Heater Viewport Evaluations embodied in Appendix C and attached hereto.

       31.     Approval of Deliverables. After review of any plan, report, or other item that is

required to be submitted pursuant to this Consent Decree, EPA after consultation with the State

shall in writing: (a) approve the submission; (b) approve the submission upon specified

conditions; (c) approve part of the submission and disapprove the remainder; or (d) disapprove

the submission.

       32.     If the submission is approved pursuant to Paragraph 31, Defendant shall take all

actions required by the plan, report, or other document, in accordance with the schedules and

requirements of the plan, report, or other document, as approved. If the submission is

conditionally approved or approved only in part pursuant to Paragraph 31(b) or (c), Defendant

shall, upon written direction from EPA after consultation with the State, take all actions required

by the approved plan, report, or other item that EPA after consultation with the State determines

are technically severable from any disapproved portions, subject to Defendant’s right to dispute

only the specified conditions or the disapproved portions, under Section XI (Dispute Resolution).

       33.     If the submission is disapproved in whole or in part pursuant to Paragraph 31(c)

or (d), Defendant shall, within 45 days or such other time as the Parties agree to in writing,

correct all deficiencies and resubmit the plan, report, or other item, or disapproved portion

thereof, for approval, in accordance with the preceding Paragraphs. If the resubmission is

approved in whole or in part, Defendant shall proceed in accordance with the preceding

Paragraph.




                                                 19
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 22 of 81




        34.     If a resubmitted plan, report, or other item, or portion thereof, is disapproved in

whole or in part, EPA after consultation with the State may again require Defendant to correct

any deficiencies, in accordance with the preceding Paragraphs, or may themselves correct any

deficiencies subject to Defendant’s right to invoke Dispute Resolution.

                           VI.    ADDITIONAL INJUNCTIVE RELIEF

        35.     Mitigation Projects.

                a.      Safety-Instrumented System Upgrade on Sulfur Recovery Unit 2. By

December 31, 2019, Defendant shall install a safety-instrumented system upgrade on sulfur

recovery unit 2. The existing unit shutdown system will be updated with a new programmable

logic computer and all associated piping, nozzles, and instruments. The purpose of the upgrade

is to avoid unit trips and upsets.

                b.      Installation of Additional Flow Meters in the FGRS Header. By

December 31, 2020, Defendant shall install five additional flow meters in the flare gas subheader

system for the purpose of identifying and reducing, where possible, base load in the flare header.

Such additional meters will be installed in locations appropriate to monitor for flow from the

following:

                     (1)         Alky flare drums;

                     (2)         16-inch crude flare line;

                     (3)         30-inch crude/FCCU flare line;

                     (4)         HTU3/Isom flare drum; and

                     (5)         HTU2 flare line before the 48-inch header.

        36.     Mitigation Project Certification. With regard to the Mitigation Projects,

Defendant certifies the truth and accuracy of each of the following:




                                                   20
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 23 of 81




               a.        That, as of the date of executing this Consent Decree, Defendant is not

required to perform or develop the Mitigation Projects by any federal, state, or local law or

regulation and is not required to perform or develop the Mitigation Projects by agreement, grant,

or as injunctive relief awarded in any other action in any forum;

               b.        That the Mitigation Projects are not Mitigation Projects that Defendant

was planning or intending to construct, perform, or implement other than in settlement of the

claims resolved in this Decree;

               c.        That Defendant has not received and will not receive credit for the

Mitigation Projects in any other enforcement action; and

               d.        That Defendant shall neither generate nor use any pollutant reductions

from the Mitigation Projects as netting reductions, pollutant offsets, or to apply for, obtain, trade,

or sell any pollutant reduction credits.

       37.     Mitigation Project Progress and Completion Reports. Defendant shall include in

each semi-annual report required under Section VIII (Reporting Requirements), a status update

on the Mitigation Projects required by this Section until the Projects are completed. In addition,

the report required by Paragraph 42 for the period in which each Project is completed shall

contain the following information:

               a.        A detailed description of the Project as implemented;

               b.        A description of any problems encountered in completing the Project and

the solutions thereto;

               c.        A description of the environmental and public health benefits resulting

from implementation of the Project (with a quantification of the benefits and an estimate of the

pollutant reductions); and




                                                  21
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 24 of 81




               d.     A certification that the Project has been fully implemented pursuant to the

provisions of this Decree.

      VII.   INCORPORATION OF CONSENT DECREE REQUIREMENTS INTO
                    FEDERALLY ENFORCEABLE PERMITS

       38.     Obtaining Permit Limits for Consent Decree Emission Limits and Standards That

Are Effective Starting on the Effective Date. By no later than 120 days after the Effective Date

of this Consent Decree, Defendant shall submit applications to KDHE to incorporate the

emission limits and standards required by this Consent Decree that are effective as of the

Effective Date into federally enforceable minor or major new source review permits or other

permits (other than the Refinery’s CAA Title V permit). Following submission of the permit

applications, Defendant shall cooperate with KDHE by promptly submitting to KDHE all

information that KDHE seeks following its receipt of the permit applications. Upon issuance of

such permits or in conjunction with such permitting, Defendant shall file any applications

necessary to incorporate the requirements of those permits into the CAA Title V permit for the

Refinery.

       39.     Obtaining Permit Limits for Consent Decree Emission Limits and Standards That

Become Effective After the Effective Date. As soon as practicable, but in no event later than 90

days after the Effective Date or establishment of any emission limits and/or standards under

Section V (Compliance Requirements) of this Consent Decree, Defendant shall submit

applications to KDHE to incorporate those emission limits and/or standards into federally

enforceable minor or major new source review permits or other permits (other than the

Refinery’s CAA Title V permit). Following submission of the permit application(s), Defendant

shall cooperate with KDHE by promptly submitting to KDHE all information that KDHE seeks

following its receipt of the permit application. Upon issuance of such permit or in conjunction


                                                22
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 25 of 81




with such permitting, Defendant shall file any applications necessary to incorporate the

requirements of that permit into the CAA Title V permit for the Refinery.

               40.     Mechanism for Title V Incorporation. The Parties agree that the

incorporation of any emission limits or standards into the CAA Title V permit for the Refinery

where required by this Consent Decree shall be in accordance with the applicable state or local

CAA Title V rules.

               41.     Construction Permits. Defendant agrees to use best efforts to obtain all

required, federally enforceable permits for the construction of the pollution control technology

and/or the installation of equipment necessary to implement the affirmative relief set forth in

Section V (Compliance Requirements) and Section VI (Additional Injunctive Relief) of this

Consent Decree. To the extent that Defendant must submit permit applications for this

construction or installation to KDHE, Defendant shall cooperate with KDHE by promptly

submitting to KDHE all information that KDHE seeks following its receipt of the permit

application.

                           VIII. REPORTING REQUIREMENTS

       42.     Defendant shall submit the following reports:

               a.      By April 30 and October 31 of each year after the Effective Date of this

Consent Decree, until termination of this Decree pursuant to Section XIX (Termination),

Defendant shall submit by regular mail semi-annual reports as provided in this Paragraph to the

person designated for EPA in Paragraph 104.a of Section XV (Notices) and to the person

designated for KDHE in Section XV (Notices). Each semi-annual report shall contain the

following information for the preceding six months (i.e., October to March shall be addressed in

the report submitted by April 30 and April to September shall be addressed in the report




                                                23
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 26 of 81




submitted by October 31):

                    (1)      A progress report on the implementation of each requirement in
                             Paragraphs 14-27 of Section V (Compliance Requirements) of this
                             Consent Decree, including dates of implementation.

                    (2)      A description of any problems encountered or anticipated in
                             meeting this Consent Decree’s requirements in Paragraphs 14-27
                             of Section V (Compliance Requirements), together with
                             implemented or proposed solutions.

                    (3)      A description of any non-compliance with this Consent Decree’s
                             requirements in Paragraphs 14-27 of Section V (Compliance
                             Requirements). This description shall include an explanation of
                             the violation’s likely cause and of the remedial steps taken, or to be
                             taken, to prevent or minimize such violation.

                    (4)      A copy of any construction permit application submitted to KDHE
                             in order to meet this Consent Decree’s requirements in Section V
                             (Compliance Requirements).

                    (5)      If there is an FCCU startup that results in Flaring, records of data
                             recorded under Paragraph 17.

                    (6)      Visible emissions records as required by Paragraph 22.

                    (7)      A statement verifying compliance with the requirements of
                             Paragraph 24.a and a description of any deviations from those
                             requirements, as required by Paragraph 24.c.

                    (8)      A description of any safety-instrumented systems shutdown that
                             occurred under the conditions identified in Paragraph 27.c,
                             including the date, duration, and cause(s) of the shutdown.

                    (9)      A status update on the Mitigation Projects as required by
                             Paragraph 37.

                   (10)      Any additional items required by any other Paragraph or Appendix
                             of this Consent Decree to be submitted with a semi-annual report.

                   (11)      Any additional matters that Defendant believes should be brought
                             to the attention of EPA and the State.

              b.      In the first semi-annual report submitted under Paragraph 42.a Defendant

shall include documentation of the design of the new Flare tip as required by Paragraph 16. In

                                               24
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 27 of 81




the first semi-annual report due after January 31, 2021, Defendant shall include documentation

of the new Compressor’s design capacity as required by Paragraph 26.

               c.     By April 30 and October 31 of each year after the Effective Date of this

Consent Decree, until termination of this Decree pursuant to Section XIX (Termination),

Defendant shall submit by regular mail semi-annual reports as provided in this Paragraph to the

person designated for EPA in Paragraph 104.b of Section XV (Notices). Each semi-annual

report shall contain the following information for the preceding six months (i.e., October to

March shall be addressed in the report submitted by April 30 and April to September shall be

addressed in the report submitted by October 31):

                    (1)       A progress report on the implementation of each requirement in
                              Paragraphs 28-30 of Section V (Compliance Requirements) of this
                              Consent Decree.

                    (2)       A summary of Defendant’s progress in completing its obligations
                              under Paragraphs 28 through 30 and Appendices A, B, and C of
                              this Consent Decree.

                    (3)       A description of any problems encountered or anticipated in
                              meeting this Consent Decree’s requirements in Paragraphs 28-30
                              of Section V (Compliance Requirements), together with
                              implemented or proposed solutions.

                    (4)       A description of any non-compliance with the requirements of
                              Paragraphs 28-30. This description shall include an explanation of
                              the violation’s likely cause and of the remedial steps taken, or to be
                              taken, to prevent or minimize such violation.

                    (5)       Any additional items required by any other Paragraph or Appendix
                              of this Consent Decree to be submitted with a semi-annual report.

                    (6)       Any additional matters that Defendant believes should be brought
                              to the attention of EPA.

       43.     Defendant shall provide reports submitted under Kan. Admin. Reg. § 28-19-11

and Section XIII of Defendant’s Title V Permit to the person designated for EPA in Paragraph



                                                25
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 28 of 81




104.a of Section XV (Notices) and to the person designated for KDHE in Section XV (Notices)

on all startup, shutdown, and malfunction events causing excess emissions within 10 days.

       44.     Whenever any violation of this Consent Decree or any other event affecting

Defendant’s performance under this Decree, or the performance of its Refinery, may pose an

immediate threat to the public health or welfare or the environment, Defendant shall notify EPA

and KDHE orally or by electronic transmission as soon as possible, but no later than 24 hours

after Defendant first knew of the violation or event. This procedure is in addition to the

requirements set forth in the preceding Paragraph.

       45.     Each report submitted by Defendant under this Section shall be signed by an

official of the submitting party and include the following certification:

       I certify under penalty of law that this document and all attachments were
       prepared under my direction or supervision in accordance with a system designed
       to assure that qualified personnel properly gather and evaluate the information
       submitted. Based on my inquiry of the person or persons who manage the system,
       or those persons directly responsible for gathering the information, the
       information submitted is, to the best of my knowledge and belief, true, accurate,
       and complete. I am aware that there are significant penalties for submitting false
       information, including the possibility of fine and imprisonment for knowing
       violations.

       46.     This certification requirement does not apply to emergency or similar

notifications where compliance would be impractical.

       47.     The reporting requirements of this Consent Decree do not relieve Defendant of

any reporting obligations required by the CAA or its implementing regulations, or by any other

federal, state, or local law, regulation, permit, or other requirement.

       48.     Any information provided pursuant to this Consent Decree may be used by the

United States in any proceeding to enforce the provisions of this Consent Decree and as

otherwise permitted by law.




                                                  26
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 29 of 81




                                IX.       STIPULATED PENALTIES

       49.     Defendant shall be liable for stipulated penalties to the United States and the State

for violations of this Consent Decree as specified below, unless excused under Section X (Force

Majeure). A violation includes failing to perform any obligation required by the terms of this

Decree, including any work plan or schedule approved under this Decree, according to all

applicable requirements of this Decree and within the specified time schedules established by or

approved under this Decree. For those provisions where a stipulated penalty of either a fixed

amount or 1.2 times the economic benefit of delayed compliance is available, the decision of

which alternative to seek shall rest exclusively within the discretion of the United States in

consultation with the State.

       50.     Non-Compliance with Consent Decree. The following stipulated penalties shall

accrue per violation per Day for each violation of any requirement of this Consent Decree,

except for the violations identified in Paragraphs 51-66 below:

       Penalty Per Violation Per Day                             Period of Noncompliance

                   $1,250 ................................................. 1st through 14th day
                   $2,250 ................................................15th through 30th day
                   $3,250 ................................................. 31st day and beyond

       51.     Late Payment of Civil Penalty. If Defendant fails to pay the civil penalty required

to be paid under Section IV (Civil Penalty) when due, Defendant shall pay a stipulated penalty of

$3,750 per Day for each Day that the payment is late.

       52.     Failure to Comply with NSPS Subparts A and Ja. The following stipulated

penalties shall accrue per violation per Day for each violation of the requirements of Subparts A

and Ja of 40 C.F.R. Part 60 as required by Paragraph 14:




                                                       27
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 30 of 81




       Penalty Per Violation Per Day                                  Period of Noncompliance

                      $1,500 ................................................. 1st through 14th day
                      $2,500 ................................................15th through 30th day
                      $3,500 ................................................. 31st day and beyond

       53.       Failure to Operate the Flare Tip. The following stipulated penalties shall accrue

per Day for the failure to operate the Flare tip in accordance with Paragraph 15 by the deadline

specified therein:

       Penalty Per Day                                                Period of Noncompliance

       $3,750 ................................................................... 1st through 14th day
       $6,250 ..................................................................15th through 30th day
       $10,000 or an amount
       equal to 1.2 times the
       economic benefit of
       delayed compliance,
       whichever is greater .............................................. 31st day and beyond

       54.       Failure to Submit Documentation of the Flare Tip’s Smokeless Capacity Rate. If

Defendant fails to submit documentation of the Flare tip’s smokeless capacity rate in accordance

with Paragraph 16, Defendant shall pay a stipulated penalty of $1,000 per day until it submits the

required documentation up to a maximum of $30,000.

       55.       Failure to Use the Flareless Startup Procedure for the FCCU.

                 a.        On or after the Effective Date, if Defendant fails to follow the flareless

startup procedure for the FCCU in Paragraph 17, and such failure results in FCCU waste gas

being vented to the Flare tip, the following stipulated penalties shall accrue:




                                                            28
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 31 of 81




       Penalty Per Flaring Event                                 Period of Noncompliance

                  $2,000 ..................................................... 1 to 30 minutes
                  $3,000 ................................................... 31 to 119 minutes
                  $5,000 ................................................... 2 hours to 5 hours
                  $10,000 .................................................. more than 5 hours

       56.     Failure to Operate Each Flare in Accordance with Paragraph 18. If Defendant

fails to operate each Flare in accordance with each of the requirements of Paragraph 18, the

following stipulated penalties shall accrue for each opacity event. For purposes of this

Paragraph, an “opacity event” shall mean any time period during which opacity exceeds 20% in

violation of Kan. Admin. Reg. § 28-19-650. Intermittent opacity exceedances during a single

Flaring incident due to the same root cause constitute a single “opacity event.” For opacity

exceedances with the end and start time of intermittence separated by 24 consecutive hours or

greater, they shall be deemed separate “opacity events” even if the incident is due to the same

root cause.

       Penalty Per Opacity Event                                Number of Opacity Event(s)

                   $5,000 ..................................................First Opacity Event
                  $10,000 ...............................................Second Opacity Event
                  $15,000 ................................................ Third Opacity Event
                  $20,000 ........................................ Any Additional Opacity Event

       57.     Failure to Operate Each Flare in Accordance with Paragraph 19. If Defendant

fails to operate each Flare in accordance with each requirement of Paragraph 19, the following

stipulated penalties shall accrue for each visible emissions event. For purposes of this Paragraph,

a “visible emissions event” shall mean any time period during which visible emissions exceed a

total of 5 minutes during any 2 consecutive hours in violation of 40 C.F.R. §§ 60.18(c)(1) and/or

63.11(b). Intermittent visible emission exceedances during a single Flaring incident due to the

same root cause constitute a single “visible emissions event.”




                                                        29
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 32 of 81




       Penalty Per Visible Emissions Event                    Number of Visible Emission Event(s)

                     $5,000 ..........................................First Visible Emissions Event
                     $10,000 ...................................... Second Visible Emissions Event
                     $15,000 ................................Any Additional Visible Emissions Event

       58.       Failure to Monitor for Visible Emissions at Each Flare in Accordance with

Paragraph 20. If Defendant fails to conduct an initial visible emissions demonstration the first

time that Waste Gas is routed to each Flare after the Effective Date, as required by Paragraph 20,

Defendant shall pay a stipulated penalty of $2,500 per violation. If Defendant elects to conduct

visible emissions observations using the method in Paragraph 20.a and fails to conduct

subsequent visible emissions observations at each Flare under Paragraph 20.a, Defendant shall

pay a stipulated penalty of $1,500 per violation. If Defendant elects to conduct visible emissions

observations using the method in Paragraph 20.b, no stipulated penalties shall accrue if the

system is functioning at least 95% of the time during any Calendar Quarter and Defendant shall

pay a stipulated penalty of $1,500 per Calendar Quarter for any Calendar Quarter during which

the system is in operation less than 95% of the time.

       59.       Failure to Maintain Visible Emissions Records. If Defendant fails to maintain

proper visible emissions records as required by Paragraph 21, Defendant shall pay a stipulated

penalty of $1,000 for each Day for which no such records exists.

       60.       Failure to Route Sulfur Pit Emissions. For failure to route all sulfur pit emissions

in accordance with the requirements of Paragraph 23, per unit, per day:

       Penalty Per Violation Per Day                                  Period of Noncompliance

       $2,000 ................................................................... 1st through 30th day
       $3,500 .................................................................. 31st through 60th day
       $5,000 or an amount
       equal to 1.2 times the
       economic benefit of
       delayed compliance,


                                                            30
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 33 of 81




       whichever is greater .............................................. 61st day and beyond

       61.       Failure to Implement the Gas Con Project. The following stipulated penalties

shall accrue per violation per Day for Flaring excess fuel gas due to the failure to operate inter-

cooler draw pumps J-2736 and J-2737 anytime recirculation pump J-2701 A or B is in operation

in accordance with the requirements of Paragraph 24.

       Penalty Per Violation Per Day                     Period of Noncompliance Per Calendar Year

                      $1,500 ................................................. 1st through 30th day
                      $2,500 ................................................ 31st through 60th day
                      $3,500 ................................................. 61st day and beyond

       62.       Failure to Install and Commence Operation of a New Compressor on the FGRS.

The following stipulated penalties shall accrue per Day for the failure to install and commence

operation of one additional Compressor on the FGRS in accordance with each requirement of

Paragraph 25 by the deadline specified therein:

       Penalty Per Day                                                Period of Noncompliance

       $5,000 ................................................................... 1st through 30th day
       $7,500 .................................................................. 31st through 60th day
       $10,000 or an amount
       equal to 1.2 times the
       economic benefit of
       delayed compliance,
       whichever is greater .............................................. 61st day and beyond

       63.       Failure to Submit Documentation of the New Compressor’s Design Capacity. If

Defendant fails to submit documentation of the new Compressor’s maximum design capacity as

required by Paragraph 26, Defendant shall pay a stipulated penalty of $1,000 per day until it

submits the required documentation.

       64.       Failure to Operate the FGRS in accordance with Paragraph 27. The following

stipulated penalties shall accrue per violation per Day for the failure to operate the FGRS in




                                                            31
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 34 of 81




accordance with each requirement of Paragraph 27 if such failure results in Flaring of gas that

otherwise would have been recovered by a fully functioning FGRS:

       Penalty Per Violation Per Day                     Period of Noncompliance per Calendar Year

       $3,750 ................................................................... 1st through 14th day
       $6,250 ..................................................................15th through 30th day
       $10,000 or an amount
       equal to 1.2 times the
       economic benefit of
       delayed compliance,
       whichever is greater .............................................. 31st day and beyond

       65.       Failure to Meet the Obligations in Paragraphs 28-30 of this Consent Decree.

                 a.        The following stipulated penalties shall accrue per violation per Day for

each violation of the requirements identified in subparagraph 65.b:

       Penalty Per Violation Per Day                                  Period of Noncompliance

                      $1,250 ................................................. 1st through 14th day
                      $2,250 ................................................15th through 30th day
                      $4,000 ................................................. 31st day and beyond

                 b.        Stipulated penalties shall accrue under this Paragraph for the failure to

complete the following obligations by the deadlines specified in Section V (Compliance

Requirements) and Appendices A, B, and C:

                       (1)           Conduct the Audit required by Paragraph 28.a and Appendix A;

                       (2)           Complete the corrective actions required by Paragraph 28.a and
                                     Appendix A;

                       (3)           Complete the evaluation required by Paragraph 28.b;

                       (4)           Complete the evaluation required by Paragraph 28.c;

                       (5)           Conduct the assessments required by Paragraph 29 and Appendix
                                     B;

                       (6)           Complete the corrective actions required by Paragraph 29 and
                                     Appendix B;


                                                            32
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 35 of 81




                    (7)          Conduct the evaluations required by Paragraph 30 and Appendix
                                 C; and

                    (8)          Complete the corrective actions required by Paragraph 30 and
                                 Appendix C.

       66.     Reporting Requirements. The following stipulated penalties shall accrue per

violation per Day for the failure to submit the reports required under Paragraphs 42 and 44:

       Penalty Per Violation Per Day                            Period of Noncompliance

                   $1,000 ................................................ 1st through 14th day
                   $2,000 ...............................................15th through 30th day
                   $3,000 ................................................ 31st day and beyond

       67.     Stipulated penalties under this Section shall begin to accrue on the Day after

performance is due or on the Day a violation occurs, whichever is applicable, and shall continue

to accrue until performance is satisfactorily completed or until the violation ceases. Stipulated

penalties shall accrue simultaneously for separate violations of this Consent Decree.

       68.     Defendant shall pay stipulated penalties to the United States and the State within

30 Days of a written demand by either Plaintiff. Defendant shall pay 50% of the total stipulated

penalty amount due, or $10,000 per day per violation, whichever is less, to the State, and the

remainder of the total stipulated penalty amount due to the United States, unless the stipulated

penalty is due under Paragraph 65, in which case 100% is due to the United States. The Plaintiff

making a demand for payment of a stipulated penalty shall simultaneously send a copy of the

demand to the other Plaintiff.

       69.      Either Plaintiff may in the unreviewable exercise of its discretion, reduce or

waive stipulated penalties otherwise due it under this Consent Decree.

       70.     Stipulated penalties shall continue to accrue as provided in Paragraph 67, during

any Dispute Resolution, but need not be paid until the following:


                                                       33
        Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 36 of 81




               a.      If the dispute is resolved by agreement of the Parties or by a decision of

EPA or the State that is not appealed to the Court, Defendant shall pay accrued penalties

determined to be owing, together with interest, to the United States or the State within 30 Days

of the effective date of the agreement or the receipt of EPA’s or the State’s decision or order.

               b.      If the dispute is appealed to the Court and the United States or the State

prevails in whole or in part, Defendant shall pay all accrued penalties determined by the Court to

be owing, together with interest, within 60 Days of receiving the Court’s decision or order,

except as provided in subparagraph c, below.

               c.      If any Party appeals the District Court’s decision, Defendant shall pay all

accrued penalties determined to be owing, together with interest, within 15 Days of receiving the

final appellate court decision.

        71.    Defendant shall pay stipulated penalties owing to the United States in the manner

set forth and with the confirmation notices required by Paragraph 10, except that the transmittal

letter shall state that the payment is for stipulated penalties and shall state for which violation(s)

the penalties are being paid. Defendant shall pay stipulated penalties owing to the State in the

manner set forth by Paragraph 11, except that the payment shall include a letter stating the

payment is for stipulated penalties and shall state for which violation(s) the penalties are being

paid.

        72.    If Defendant fails to pay stipulated penalties according to the terms of this

Consent Decree, Defendant shall be liable for interest on such penalties, as provided for in

28 U.S.C. § 1961, accruing as of the date payment became due. Nothing in this Paragraph shall

be construed to limit the United States or the State from seeking any remedy otherwise provided

by law for Defendant’s failure to pay any stipulated penalties.




                                                  34
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 37 of 81




       73.     The payment of penalties and interest, if any, shall not alter in any way

Defendant’s obligation to complete the performance of the requirements of this Consent Decree.

       74.     Non-Exclusivity of Remedy. Stipulated penalties are not the United States’

exclusive remedy for violations of this Consent Decree. Subject to the provisions of Section XIII

(Effect of Settlement/Reservation of Rights), the United States expressly reserves the right to

seek any other relief it deems appropriate for Defendant’s violation of this Decree or applicable

law, including but not limited to an action against Defendant for statutory penalties, additional

injunctive relief, mitigation or offset measures, and/or contempt. However, the amount of any

statutory penalty assessed for a violation of this Consent Decree shall be reduced by an amount

equal to the amount of any stipulated penalty assessed and paid pursuant to this Consent Decree.

                                   X.      FORCE MAJEURE

       75.     “Force majeure,” for purposes of this Consent Decree, is defined as any event

arising from causes beyond the control of Defendant, of any entity controlled by Defendant, or of

Defendant’s contractors, that delays or prevents the performance of any obligation under this

Consent Decree despite Defendant’s best efforts to fulfill the obligation. The requirement that

Defendant exercise “best efforts to fulfill the obligation” includes using best efforts to anticipate

any potential force majeure event and best efforts to address the effects of any such event (a) as it

is occurring and (b) following the potential force majeure, such that the delay and any adverse

effects of the delay are minimized. “Force majeure” does not include Defendant’s financial

inability to perform any obligation under this Consent Decree.

       76.     If any event occurs or has occurred that may delay the performance of any

obligation under this Consent Decree for which Defendant intends or may intend to assert a

claim of force majeure, Defendant shall provide notice by electronic transmission in writing to




                                                 35
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 38 of 81




EPA and KDHE, within 5 days of when Defendant first knew that the event might cause a delay.

Within 14 days thereafter, Defendant shall provide in writing to EPA and KDHE: (i) an

explanation and description of the reasons for the delay; (ii) the anticipated duration of the delay;

(iii) all actions taken or to be taken to prevent or minimize the delay; (iv) a schedule for

implementation of any measures to be taken to prevent or mitigate the delay or the effect of the

delay; (v) Defendant’s rationale for attributing such delay to a force majeure event; and (vi) a

statement as to whether, in the opinion of Defendant, such event may cause or contribute to an

endangerment to public health, welfare or the environment. Defendant shall include with any

such written notice all available documentation supporting the claim that the delay was

attributable to a force majeure event. The United States may, in its unreviewable discretion,

extend the time within which notice must be given. No such extension shall be effective unless

in writing. Failure to comply with the above requirements shall preclude Defendant from

asserting any claim of force majeure for that event for the period of time of such failure to

comply, and for any additional delay caused by such failure. Defendant shall be deemed to know

of any circumstance of which Defendant, any entity controlled by Defendant, or Defendant’s

contractors knew or should have known.

       77.     If EPA, after a reasonable opportunity for review and comment by the State,

agrees that the delay or anticipated delay is attributable to a force majeure event, the time for

performance of the obligations under this Consent Decree that are affected by the force majeure

event will be extended by EPA, for such time as is necessary to complete those obligations. An

extension of the time for performance of the obligations affected by the force majeure event shall

not, of itself, extend the time for performance of any other obligation. EPA will notify




                                                 36
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 39 of 81




Defendant in writing of the length of the extension, if any, for performance of the obligations

affected by the force majeure event.

       78.     If EPA, after a reasonable opportunity for review and comment by the State, does

not agree that the delay or anticipated delay has been or will be caused by a force majeure event,

EPA will notify Defendant in writing of its decision.

       79.     If Defendant elects to invoke the dispute resolution procedures set forth in

Section XI (Dispute Resolution), it shall do so no later than 20 days after receipt of EPA’s

notice. In any such proceeding, Defendant shall have the burden of demonstrating by a

preponderance of the evidence that the delay or anticipated delay has been or will be caused by a

force majeure event, that the duration of the delay or the extension sought was or will be

warranted under the circumstances, that best efforts were exercised to avoid and mitigate the

effects of the delay, and that Defendant complied with the requirements of Paragraphs 75 and 76

above. If Defendant carries this burden, the delay at issue shall be deemed not to be a violation

by Defendant of the affected obligation of this Consent Decree identified to EPA and the Court.

                               XI.     DISPUTE RESOLUTION

       80.     Unless otherwise expressly provided for in this Consent Decree, the dispute

resolution procedures of this Section shall be the exclusive mechanism to resolve disputes arising

under or with respect to this Consent Decree.

       81.     Informal Dispute Resolution. Any dispute subject to Dispute Resolution under

this Consent Decree shall first be the subject of informal negotiations. The dispute shall be

considered to have arisen when Defendant sends the United States a written Notice of Dispute.

Such Notice of Dispute shall state clearly the matter in dispute. The period of informal

negotiations shall not exceed 25 Days from the date the dispute arises, unless that period is




                                                37
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 40 of 81




modified by written agreement. If the Parties cannot resolve a dispute by informal negotiations,

then the position advanced by the United States, after consultation with KDHE, shall be

considered binding unless, within 10 Days after the conclusion of the informal negotiation

period, Defendant invokes formal dispute resolution procedures as set forth below.

       82.     Formal Dispute Resolution. Defendant may invoke formal dispute resolution

procedures, within the time period provided in the preceding Paragraph, by serving on the United

States, with a copy to KDHE, a written Statement of Position regarding the matter in dispute.

The Statement of Position shall include, but need not be limited to, any factual data, analysis, or

opinion supporting Defendant’s position and any supporting documentation relied upon by

Defendant.

       83.     After consultation with KDHE, the United States shall serve upon HFEDR, with a

copy to KDHE, its Statement of Position within 45 Days of receipt of Defendant’s Statement of

Position. The United States’ Statement of Position shall include, but need not be limited to, any

factual data, analysis, or opinion supporting that position and any supporting documentation

relied upon by the United States. The United States’ Statement of Position shall be binding on

Defendant, unless Defendant files a motion for judicial review of the dispute in accordance with

the following Paragraph. Where appropriate, EPA may allow submission of supplemental

statements of position by the parties to the dispute.

       84.     Defendant may seek judicial review of the dispute by filing with the Court and

serving on the United States, with a copy to KDHE, in accordance with Section XV (Notices), a

motion requesting judicial resolution of the dispute. The motion must be filed within 10 Days of

receipt of the United States’ Statement of Position pursuant to the preceding Paragraph. The

motion shall contain a written statement of Defendant’s position on the matter in dispute,




                                                 38
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 41 of 81




including any supporting factual data, analysis, opinion, or documentation, and shall set forth the

relief requested and any schedule within which the dispute must be resolved for orderly

implementation of the Consent Decree.

        85.     The United States shall respond to Defendant’s motion within the time period

allowed by the Local Rules of this Court. Defendant may file a reply memorandum, to the extent

permitted by the Local Rules.

        86.     Standard of Review.

                a.      In a formal dispute proceeding under this Section, Defendant shall bear the

burden of demonstrating that its position complies with this Consent Decree and the Clean Air

Act, and that it is entitled to relief under applicable principles of law.

        87.     The invocation of dispute resolution procedures under this Section shall not, by

itself, extend, postpone, or affect in any way any obligation of Defendant under this Consent

Decree, unless and until final resolution of the dispute so provides. Stipulated penalties with

respect to the disputed matter shall continue to accrue from the first Day of noncompliance, but

payment shall be stayed pending resolution of the dispute as provided in Paragraph 70. If

Defendant does not prevail on the disputed issue, stipulated penalties shall be assessed and paid

as provided in Section IX (Stipulated Penalties).

                 XII.    INFORMATION COLLECTION AND RETENTION

        88.     The United States, KDHE, and their representatives, including attorneys,

contractors, and consultants, shall have the right of entry into any facility covered by this

Consent Decree, at all reasonable times (subject to any applicable federal health and safety laws

and regulations), upon presentation of proper identification for EPA personnel and proper

credentials for anyone else, to:




                                                  39
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 42 of 81




               a.      monitor the progress of activities required under this Consent Decree;

               b.      verify any data or information submitted to the United States or the State

in accordance with the terms of this Consent Decree;

               c.      obtain samples and, upon request, splits of any samples taken by

Defendant or its representatives, contractors, or consultants;

               d.      obtain documentary evidence, including photographs and similar data; and

               e.      assess Defendant’s compliance with this Consent Decree.

       89.     Upon request, EPA and the State shall provide Defendant splits of any samples

taken by EPA or the State.

       90.     Upon request, Defendant shall provide EPA and the State all continuous

emissions monitoring system and process data available.

       91.     Until three years after the termination of this Consent Decree, Defendant shall

retain, and shall instruct its contractors and agents to preserve, all non-identical copies of all

documents, records, or other information (including documents, records, or other information in

electronic form) (hereinafter referred to as “Records”) in its or its contractors’ or agents’

possession or control, or that come into its or its contractors’ or agents’ possession or control,

and that relate to Defendant’s performance of its obligations under this Consent Decree. This

information-retention requirement shall apply regardless of any contrary corporate or

institutional policies or procedures. At any time during this information-retention period, upon

request by the United States or KDHE, Defendant shall provide copies of any Records required

to be maintained under this Paragraph. This retention requirement does not apply to voicemail

messages or text messages, so long as those forms of communication are not used for substantive

discussions concerning compliance with the Consent Decree. Nor does this retention




                                                  40
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 43 of 81




requirement apply to Defendant’s outside counsel retained specifically for the purpose of

potential litigation.

        92.     At the conclusion of the information-retention period provided in the preceding

Paragraph, Defendant shall notify the United States and KDHE at least 60 Days prior to the

destruction of Records subject to the requirements of the preceding Paragraph and, upon request

by the United States or KDHE, Defendant shall deliver any such Records to EPA or KDHE.

        93.     Defendant may assert that certain Records are privileged under the attorney-client

privilege or any other privilege recognized by federal law. If Defendant asserts such a privilege,

it shall comply with Federal Rule of Civil Procedure 26(b)(5) regarding claims of privilege.

However, no Records created or generated pursuant to the requirements of this Consent Decree

shall be withheld on grounds of privilege.

        94.     Defendant may also assert that information required to be provided under this

Section is protected as Confidential Business Information (“CBI”) under 40 C.F.R. Part 2. As to

any information that Defendant seeks to protect as CBI, Defendant shall follow the procedures

set forth in 40 C.F.R. Part 2.

        95.     This Consent Decree in no way limits or affects any right of entry and inspection,

or any right to obtain information, held by the United States or KDHE pursuant to applicable

federal or state laws, regulations, or permits, nor does it limit or affect any duty or obligation of

Defendant to maintain documents, records, or other information imposed by applicable federal or

state laws, regulations, or permits.

              XIII. EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

        96.     This Consent Decree is a partial remedy for the civil claims of the United States

and the State for the violations alleged in the Complaint filed in this action through the date of




                                                  41
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 44 of 81




lodging. This Consent Decree resolves the civil claims of the United States and the State for the

alleged violations of Section 110 of the CAA, 42 U.S.C. § 7410, and the Kansas SIP issued

thereunder; Section 111 of the CAA, 42 U.S.C. § 7411, and the New Source Performance

Standards (“NSPS”), 40 C.F.R. Part 60; Section 112 of the CAA, 42 U.S.C. § 7412, and the

NESHAPs, 40 C.F.R. Part 63; and the federally enforceable permits issued to HFEDR by KDHE

under Title V of the CAA, 42 U.S.C. § 7661-7661f, through the date of lodging. This Consent

Decree also resolves the United States’ civil claims for injunctive relief for the alleged violations

of Section 112(r)(1) of the CAA, 42 U.S.C. § 7412(r)(1); and Section 112(r)(7) of the CAA,

42 U.S.C. § 7412(r)(7), and the Risk Management Program, 40 C.F.R. Part 68, through the date

of lodging.

       97.     This Consent Decree does not resolve the United States’ claims for civil penalties

for the alleged violations of Section 112(r)(1) of the CAA, 42 U.S.C. § 7412(r)(1); and Section

112(r)(7) of the CAA, 42 U.S.C. § 7412(r)(7), and the Risk Management Program, 40 C.F.R.

Part 68. This Consent Decree is therefore without prejudice to the United States’ right to seek

civil penalties for the alleged violations of Section 112(r)(1) of the CAA, 42 U.S.C. § 7412(r)(1);

and Section 112(r)(7) of the CAA, 42 U.S.C. § 7412(r)(7), and the Risk Management Program,

40 C.F.R. Part 68. The United States reserves the right to take such actions as it deems necessary

and appropriate to resolve these claims for civil penalties.

       98.     The United States and the State reserve all legal and equitable remedies available

to enforce the provisions of this Consent Decree. Except as otherwise provided herein, this

Consent Decree shall not be construed to limit the rights of the United States or the State to

obtain penalties or injunctive relief under the CAA or implementing regulations, or under other

federal or state laws, regulations, or permit conditions. The United States and the State further




                                                 42
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 45 of 81




reserve all legal and equitable remedies to address any imminent and substantial endangerment

to the public health or welfare or the environment arising at, or posed by, Defendant’s Refinery,

whether related to the violations addressed in this Consent Decree or otherwise.

        99.     In any subsequent administrative or judicial proceeding initiated by the United

States or the State for injunctive relief, civil penalties, other appropriate relief relating to the

Refinery, Defendant shall not assert, and may not maintain, any defense or claim based upon the

principles of waiver, res judicata, collateral estoppel, issue preclusion, claim preclusion, claim-

splitting, or other defenses based upon any contention that the claims raised by the United States

or the State in the subsequent proceeding were or should have been brought in the instant case,

except with respect to claims that have been specifically resolved pursuant to Paragraph 96.

        100.    This Consent Decree is not a permit, or a modification of any permit, under any

federal, state, or local laws or regulations. Defendant is responsible for achieving and

maintaining compliance with all applicable federal, state, and local laws, regulations, and

permits; and Defendant’s compliance with this Consent Decree shall be no defense to any action

commenced pursuant to any such laws, regulations, or permits, except as set forth herein. The

United States and the State do not, by their consent to the entry of this Consent Decree, warrant

or aver in any manner that Defendant’s compliance with any aspect of this Consent Decree will

result in compliance with provisions of the CAA, 42 U.S.C. § 7401 et seq., or with any other

provisions of federal, state, or local laws, regulations, or permits.

        101.    This Consent Decree does not limit or affect the rights of Defendant or of the

United States or the State against any third parties, not party to this Consent Decree, nor does it

limit the rights of third parties, not party to this Consent Decree, against Defendant, except as

otherwise provided by law.




                                                   43
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 46 of 81




       102.    This Consent Decree shall not be construed to create rights in, or grant any cause

of action to, any third party not party to this Consent Decree.

                                             XIV. COSTS

       103.    The Parties shall bear their own costs of this action, including attorneys’ fees,

except that the United States and the State shall be entitled to collect the costs (including

attorneys’ fees) incurred in any action necessary to collect any portion of the civil penalty or any

stipulated penalties due but not paid by Defendant.

                                            XV.    NOTICES

       104.    Unless otherwise specified in this Consent Decree, whenever notifications,

submissions, or communications are required by this Consent Decree, they shall be made in

writing addressed as follows, with a courtesy copy by email (except that attachments that are too

voluminous to email must be copied onto other electronic media and sent by mail):

       As to the United States by email:          eescdcopy.enrd@usdoj.gov
                                                  Re: DJ # 90-5-2-1-08660/1

       As to the United States by mail:           EES Case Management Unit
                                                  Environment and Natural Resources Division
                                                  U.S. Department of Justice
                                                  P.O. Box 7611
                                                  Washington, D.C. 20044-7611
                                                  Re: DJ # 90-5-2-1-08660/1

       As to EPA:                      a.         Bill Peterson
                                                  Environmental Engineer
                                                  Enforcement and Compliance Assurance Division
                                                  U.S. Environmental Protection Agency, Region 7
                                                  11201 Renner Boulevard
                                                  Lenexa, Kansas 66219

                                       b.         Chemical Branch Chief
                                                  Enforcement and Compliance Assurance Division
                                                  U.S. Environmental Protection Agency, Region 7
                                                  11201 Renner Boulevard
                                                  Lenexa, Kansas 66219


                                                    44
Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 47 of 81




                        c.    Julie Murray
                              Office of Regional Counsel
                              U.S. Environmental Protection Agency, Region 7
                              11201 Renner Boulevard
                              Lenexa, Kansas 66219

                        d.    Clarissa Howley Mills
                              Attorney Adviser
                              U.S. Environmental Protection Agency, Region 6
                              1201 Elm Street
                              Dallas, Texas 75270

As to the State:        a.    Connie Ellis
                              Section Chief
                              Compliance and Enforcement
                              Kansas Department of Health and Environment
                              1000 SW Jackson, Suite 310
                              Topeka, Kansas 66612-1366

                        b.    Kate Gleeson
                              Attorney
                              Kansas Department of Health and Environment
                              1000 SW Jackson, Suite 560
                              Topeka, Kansas 66612-1366

As to Defendant:        a.    Darin L. Rains
                              VP Refining, Refinery Manager
                              HollyFrontier El Dorado Refining LLC
                              1401 Douglas Road
                              P.O. Box 1121
                              El Dorado, Kansas 67042

                        b.    Andrew Beard
                              Environmental Manager
                              HollyFrontier El Dorado Refining LLC
                              1401 Douglas Road
                              P.O. Box 1121
                              El Dorado, Kansas 67042

                        c.    Timothy T. Jones
                              Assistant General Counsel
                              The HollyFrontier Companies
                              2828 North Harwood, Suite 1300
                              Dallas, Texas 75201




                                45
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 48 of 81




       105.    Any Party may, by written notice to the other Parties, change its designated notice

recipient or notice address provided above.

       106.    Notices submitted pursuant to this Section shall be deemed submitted upon

mailing, in paper and electronic form, unless otherwise provided in this Consent Decree or by

mutual agreement of the Parties in writing.

                                  XVI. EFFECTIVE DATE

       107.    The Effective Date of this Consent Decree shall be the date upon which this

Consent Decree is entered by the Court or a motion to enter the Consent Decree is granted,

whichever occurs first, as recorded on the Court’s docket.

                          XVII. RETENTION OF JURISDICTION

       108.    The Court shall retain jurisdiction over this case until termination of this Consent

Decree, for the purpose of resolving disputes arising under this Decree or entering orders

modifying this Decree, pursuant to Sections XI (Dispute Resolution) and XVIII (Modification),

or effectuating or enforcing compliance with the terms of this Decree.

                                   XVIII. MODIFICATION

       109.    The terms of this Consent Decree, including any attached appendices, may be

modified only by a subsequent written agreement signed by all the Parties. Where the

modification constitutes a material change to this Consent Decree, it shall be effective only upon

approval by the Court.

       110.    Any disputes concerning modification of this Consent Decree shall be resolved

pursuant to Section XI (Dispute Resolution), provided, however, that, instead of the burden of

proof provided by Paragraph 86, the Party seeking the modification bears the burden of




                                                46
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 49 of 81




demonstrating that it is entitled to the requested modification in accordance with Federal Rule of

Civil Procedure 60(b).

                                    XIX. TERMINATION

       111.    After Defendant has completed the requirements of Section V (Compliance

Requirements), has thereafter maintained continuous satisfactory compliance with this Consent

Decree and Defendant’s Title V permit for a period of 12 months, has complied with all other

requirements of this Consent Decree, has applied for and received permits incorporating the

surviving emission limits and standards established under Section V (Compliance

Requirements), and has paid the civil penalty and any accrued stipulated penalties, as required by

this Consent Decree, Defendant may serve upon the United States and the State a Request for

Termination, stating that Defendant has satisfied those requirements, together with all necessary

supporting documentation.

       112.    Following receipt by the United States and the State of Defendant’s Request for

Termination, the Parties shall confer informally concerning the Request and any disagreement

that the Parties may have as to whether Defendant has satisfactorily complied with the

requirements for termination of this Consent Decree. If the United States after consultation with

the State agrees that the Decree may be terminated, the Parties shall submit, for the Court’s

approval, a joint stipulation terminating the Decree.

       113.    If the United States, after consultation with the State, does not agree that the

Decree may be terminated, Defendant may invoke dispute resolution under Section XI (Dispute

Resolution). However, Defendant shall not seek dispute resolution of any dispute regarding

termination until 90 days after service of its Request for Termination.




                                                 47
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 50 of 81




                               XX.     PUBLIC PARTICIPATION

       114.    This Consent Decree shall be lodged with the Court for a period of not less than

30 Days for public notice and comment in accordance with 28 C.F.R. § 50.7. The United States

reserves the right to withdraw or withhold its consent if the comments regarding the Consent

Decree disclose facts or considerations indicating that the Consent Decree is inappropriate,

improper, or inadequate. Defendant consents to entry of this Consent Decree without further

notice and agrees not to withdraw from or oppose entry of this Consent Decree by the Court or to

challenge any provision of the Decree, unless the United States has notified Defendant in writing

that it no longer supports entry of the Decree.

                                XXI. SIGNATORIES/SERVICE

       115.    Each undersigned representative of Defendant, the State, and the Assistant

Attorney General for the Environment and Natural Resources Division of the Department of

Justice or his designees certifies that he or she is fully authorized to enter into the terms and

conditions of this Consent Decree and to execute and legally bind the Party he or she represents

to this document.

       116.    This Consent Decree may be signed in counterparts, and its validity shall not be

challenged on that basis.

       117.    Defendant agrees to accept service of process by mail with respect to all matters

arising under or relating to this Consent Decree and to waive the formal service requirements set

forth in Rules 4 and 5 of the Federal Rules of Civil Procedure and any applicable Local Rules of

this Court including, but not limited to, service of a summons. Defendant shall identify, on the

attached signature page, the name, address, and telephone number or an agent who is authorized




                                                  48
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 51 of 81




to accept service of process by mail on its behalf. Defendant need not file an answer to the

Complaint in this action unless or until the Court expressly declines to enter this Consent Decree.

                             XXII. INTEGRATION/HEADINGS

       118.    This Consent Decree and its appendices constitute the final, complete, and

exclusive agreement and understanding among the Parties with respect to the settlement

embodied in the Decree and supersedes all prior agreements and understandings, whether oral or

written, concerning the settlement embodied herein. Other than deliverables that are

subsequently submitted and approved pursuant to this Decree, the Parties acknowledge that there

are no representations, agreements, or understandings relating to the settlement other than those

expressly contained in this Consent Decree.

       119.    Headings to the sections and subsections of this Consent Decree are provided for

convenience and do not affect the meaning or interpretation of the provisions of this Decree.

               XXIII. 26 U.S.C. SECTION 162(f)(2)(A)(ii) IDENTIFICATION

       120.    For purposes of the identification requirement of Section 162(f)(2)(A)(ii) of the

Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), performance of Section II (Applicability),

Paragraph 6; Section V (Compliance Requirements), Paragraphs 14-30 and related Appendices

A-C; Section VI (Additional Injunctive Relief), Paragraphs 35-36; Section VII (Incorporation of

Consent Decree Requirements Into Federally Enforceable Permits), Paragraphs 38-41; Section

VIII (Reporting Requirements), Paragraphs 42 and 44; and Section XII (Information Collection

and Retention), Paragraphs 88-91, is restitution or required to come into compliance with law.

                                  XXIV. FINAL JUDGMENT

       121.    Upon approval and entry of this Consent Decree by the Court, this Consent

Decree shall constitute a final judgment of the Court as to the United States, the State, and




                                                49
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 52 of 81




Defendant. The Court finds that there is no just reason for delay and therefore enters this

judgment as a final judgment under Federal Rules of Civil Procedure 54 and 58.

                                     XXV. APPENDICES

       122.    The following Appendices are attached to and part of this Consent Decree:

               a.     “Appendix A” is the Independent Third-Party Audit Protocol;

               b.     “Appendix B” is the Protocol for Fired Heater Tube Integrity

                      Assessments; and

               c.     “Appendix C” is the Protocol for Fired Heater Viewport Evaluations.


Dated and entered this 27thday of __________,
                                   August     20 20


                                         s/ John W. Broomes
                                      __________________________________
                                      UNITED STATES DISTRICT JUDGE




                                                50
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 53 of 81




Signature Page for Consent Decree in United States of America and State of Kansas, ex rel
Kansas Department of Health and Environment v. HollyFrontier El Dorado Refining LLC:

                                    FOR THE UNITED STATES OF AMERICA:

                                    NATHANIELDOUGLAS
                                    Deputy Section Chief
                                    Environmental Enforcement Section
                                    Environment and Natural Resources Division
                                    U.S. Department of Justice


0D\__                       V.DWKHULQH/0DWWKHZV__________
Date                                KATHERINE L. MATTHEWS
                                    SeniorCounsel
                                    Environmental Enforcement Section
                                    Environment and Natural Resources Division
                                    U.S. Department of Justice


0D\___                      V*HQHYLHYH3DUVKDOOHBB__________
Date                                GENEVIEVE PARSHALLE
                                    TrialAttorney
                                    Environmental Enforcement Section
                                    Environment and Natural Resources Division
                                    U.S. Department of Justice




                                    STEPHEN R.MCALLISTER
                                    United States Attorney
                                    District of Kansas


                                    EMILYMETZGER
                                    CivilChief
                                    Office of the United States Attorney
                                    District of Kansas




                                              51
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 54 of 81




Signature Page for Consent Decree in United States of America and State of Kansas, ex rel
Kansas Department of Health and Environment v. HollyFrontier El Dorado Refining LLC:

                                    FOR THE U.S. ENVIRONMENTAL PROTECTION
                                    AGENCY:
                                                       Digitally signed by SUSAN
                                      SUSAN            BODINE
                                                       Date: 2020.04.24 10:25:04
                                      BODINE           -04'00'
__________________                  _________________________________
Date                                Susan Parker Bodine
                                    Assistant Administrator
                                    Office of Enforcement and Compliance Assurance
                                    U.S. Environmental Protection Agency



04/13/2020
__________________                  ___________________
                                    _________________________________
Date                                Phillip A. Brooks
                                    Director, Air Enforcement Division
                                    Office of Civil Enforcement
                                    Office of Enforcement and Compliance Assurance
                                    U.S. Environmental Protection Agency




OF COUNSEL:
Teresa Dykes
Attorney, Air Enforcement Division
Office of Civil Enforcement
Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency




                                              52
Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 55 of 81
Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 56 of 81
Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 57 of 81
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 58 of 81




                                         APPENDIX A:

                    INDEPENDENT THIRD-PARTY AUDIT PROTOCOL

                                   Background and Purpose

       1.      As part of the settlement embodied in the Consent Decree, Defendant has agreed

to and shall conduct a third-party Audit of its compliance with the Risk Management Program

requirements of Section 112(r)(7) of the CAA, 42 U.S.C. § 7412(r)(7), and the implementing

regulations at 40 C.F.R. Part 68, at the Refinery and take corrective actions in accordance with

the requirements and processes set forth in this Appendix A: Independent Third-Party Audit

Protocol (Appendix A).

       2.      The terms used herein shall have the meaning set forth in Section III (Definitions)

of the Consent Decree, Section 112(r) of the CAA, 42 U.S.C. § 7412(r), and the regulations

found at 40 C.F.R. Part 68, unless otherwise specified below:

               a.     “Auditor” shall mean a third-party individual or firm meeting the Auditor

                      Qualifications set forth herein as specified or approved pursuant to this

                      Appendix A.

               b.     “Finding” shall mean an item that the Auditor has judged to be in present

                      non-compliance with the applicable requirements of 40 C.F.R. Part 68 at

                      the time of the Audit.

                                               Auditor

                                   Auditor Selection Process

       3.      Defendant has proposed and the United States has agreed that AcuTech

Consulting Group shall serve as the Auditor pursuant to the requirements of this Appendix A

until such time, if any, that Defendant proposes and the United States approves a successor




                                                                               Appendix A – Page 1
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 59 of 81




Auditor.

       4.      In the event it becomes necessary for Defendant to replace a previously approved

Auditor, Defendant shall notify the United States within ten (10) days of learning of the need for

a successor, and within forty-five (45) days Defendant shall submit to the United States the

name, contact information (including mailing address, phone number, and e-mail address), and

qualifications of the proposed successor Auditor with a signed certification. The certification

shall be signed by the proposed successor Auditor and an authorized representative of Defendant

and shall certify that the competency and independence requirements set forth in Auditor

Qualifications of this Appendix A are met.

       5.      Within thirty (30) days of receipt of Defendant’s proposed successor Auditor

submission with certification, the United States shall either approve or disapprove of the

proposed successor Auditor. If the United States disapproves of the proposed Auditor, the

United States will provide notification to Defendant stating the good-faith reasons for

disapproval. Within forty-five (45) days of Defendant’s receipt of the United States’ disapproval

notification, Defendant shall submit to the United States another proposed successor Auditor in

accordance with the requirements set forth above.

                                     Auditor Qualifications

       6.      Any proposed or approved Auditor must meet the following competency and

independence qualification criteria, unless otherwise agreed by the Parties in writing:

               a.     Competency Requirements: The Auditor shall be:

                      i.       Knowledgeable in the requirements of 40 C.F.R. Part 68;

                      ii.     Experienced with hydrocarbon refining processes and recognized

                              and generally accepted good engineering practices applicable




                                                                               Appendix A – Page 2
Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 60 of 81




                  thereto; and

           iii.   Trained or certified in proper auditing techniques.

     b.    Independence Requirements: The Auditor shall:

           i.     Receive no financial benefit from the outcome of the Audit, apart

                  from payment for the auditing services;

           ii.    Not have conducted past research, development, design,

                  construction services, or consulting for Defendant within the last

                  two (2) years. An Auditor’s firm with personnel who, before

                  working for the Auditor, conducted research, development, design,

                  construction, or consulting services for Defendant within the last

                  two (2) years as an employee or contractor may meet the

                  requirements of this paragraph by ensuring such personnel do not

                  participate in the Audit, or manage or advise the auditing team

                  concerning the Audit, unless otherwise agreed to by the United

                  States;

           iii.   Not provide other business or consulting services to Defendant,

                  including advice or assistance to implement the Findings or

                  recommendations of the Audit Report, for a period of at least two

                  (2) years following submission of the final Audit Report, beyond

                  the scope of Appendix A, unless otherwise agreed to by the United

                  States;

           iv.    Ensure that all third-party personnel involved in the Audit sign and

                  date a conflict of interest statement documenting that they meet the




                                                                   Appendix A – Page 3
        Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 61 of 81




                               independence criteria of this subparagraph titled Independence

                               Requirements; and

                       v.      Have written policies and/or procedures to ensure that all

                               personnel comply with the independence criteria of this

                               subparagraph titled Independence Requirements.

                                       Auditor Engagement

       7.      Within thirty (30) days after the Effective Date (or after the United States’

approval of a successor Auditor, if any), Defendant shall retain the approved Auditor (or

successor Auditor) to perform the requirements of this Appendix and execute a contract with the

Auditor for the auditing services requiring that the Auditor maintain the Independence

Requirements. Within thirty-five (35) days after the Effective Date (or after the United States’

approval of a successor Auditor, if any), Defendant shall submit to EPA: an executed copy of the

contract for auditing services, Auditor contact information (including mailing address, phone

number, and e-mail address), and a certification(s) signed by the Auditor and an authorized

representative of Defendant certifying that the competency and independence requirements set

forth in Auditor Qualifications of this Appendix A are met.

                                                Audit

                                      Audit Commencement

       8.      Within the later of (a) sixty (60) days after Defendant retains the approved

Auditor (or successor Auditor, if any) or (b) thirty (30) days after the Refinery is restarted after a

turnaround, if the period in (a) above ends within sixty (60) days prior to or during a turnaround,

the Auditor (or successor Auditor) shall commence the Audit, pursuant to the requirements set

forth in this Appendix A.




                                                                                  Appendix A – Page 4
           Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 62 of 81




           9.      At least ten (10) days prior to the commencement of the Audit, Defendant shall

provide notice to EPA of the day that the Audit will commence and provide to EPA the audit

protocol or checklist that the Auditor intends to utilize for the Audit.

           10.     Defendant shall provide the Auditor with a copy of the Consent Decree, including

Appendix A.

                                             Audit Requirements

           11.     Defendant shall ensure that the Auditor conducts the Audit in accordance with the

requirements and deadlines set forth herein.

           12.     Scope: The Auditor shall conduct an Audit that evaluates Defendant’s compliance

with 40 C.F.R. Part 68 for the CRU2/HTU2, Gas CONC, LPGT/GLU, LPG Storage, Gofiner,

and FCCU covered processes 1 and identify any Findings. The Audit shall include an increased

focus and review of the following:

                   a.       Defendant’s compliance with the requirements of 40 C.F.R. Part 68,

                            Subpart D;

                   b.       Defendant’s application of its Reliability Based Mechanical Integrity

                            (“RBMI”) program;

                   c.       Defendant’s compliance with the requirements of 40 C.F.R. § 68.73(d)

                            and (e) for the piping system located between the LPGT/GLU and

                            Gofiner;

                   d.       Any overdue inspections for process equipment or where inspection

                            records are not available. For the purposes of this subparagraph, a process

                            equipment inspection shall be overdue if not conducted at a frequency



1
    Those covered processes are described in the 2019 Risk Management Plan submitted by Defendant.


                                                                                          Appendix A – Page 5
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 63 of 81




                       consistent with applicable manufacturers’ recommendations and/or good

                       engineering practices or as otherwise set forth in Defendant’s RBMI

                       program; and

               e.      Any and all equipment deficiencies as that term is used in 40 C.F.R.

                       § 68.73(e).

       13.     Auditor Team: The Auditor may assemble an auditing team, led by the Auditor, to

assist the Auditor in completing the Audit. The team may include: (a) employees of the

Auditor’s firm that meet the Independence Requirements set forth in Auditor Qualifications; and

(b) Defendant’s employees. Defendant’s employees, however, shall only assist in gathering

information for the Auditor’s review and shall not complete any evaluations, make any Findings,

or participate in the preparation of the Audit Report.

       14.     Access to Information: Defendant shall provide the Auditor with access to any

and all documents, tracking systems, and databases necessary to complete the evaluations

required by the Audit, subject to Defendant’s rights under Paragraph 93 of the Consent Decree.

       15.     Audit Completion: Defendant anticipates that the Audit will require

approximately three to four weeks of field work to conduct. The Auditor shall complete the

Audit within ninety (90) business days of commencement of the Audit.

       16.     Audit Briefing: Within ten (10) days of the completion of the Audit, the Auditor

shall conduct an out-briefing with Defendant, in which the Auditor shall orally convey all known

Findings. Defendant shall notify EPA of the scheduled date of the out-briefing at least five (5)

days prior to the out-briefing. EPA shall have the right to have its representatives attend the out-

briefing either in person or telephonically. If the out-briefing date changes, Defendant shall

notify EPA as soon as possible, but no later than twenty-four (24) hours prior to the out-briefing




                                                                                Appendix A – Page 6
        Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 64 of 81




time.

                                Findings and Corrective Actions

        17.    Audit Report Completion: Within forty-five (45) days of the completion of the

Audit, the Auditor shall submit an Audit Report directly to EPA, with a copy sent concurrently to

Defendant, pursuant to Section XV (Notices) of this Consent Decree. The Auditor shall not

share any written draft reports with Defendant prior to the submission of the Audit Report to

EPA.

        18.    Audit Report Requirements: The Audit Report shall:

               a.     Be completed by the Auditor, including employees of Auditor’s firm.

                      Defendant’s employees shall not contribute to any portion of the Audit

                      Report;

               b.     Document the dates of the Audit;

               c.     Document the protocols followed and auditing standards utilized when

                      completing the Audit;

               d.     Document the names/positions of all personnel, including Defendant’s

                      employees, involved in the Audit;

               e.     Document the type of information and records, equipment, processes,

                      practices, and other items reviewed, tested, observed, or evaluated in the

                      course of the Audit, provided, however, that any information from

                      Defendant that is Confidential Business Information shall be appropriately

                      marked as such;

               f.     Document all Findings, including how each was discovered;

               g.     Include the following certification, signed and dated by the Auditor:




                                                                              Appendix A – Page 7
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 65 of 81




                     I certify that this Audit report was prepared in accordance with a system

                     designed to assure qualified personnel, including myself, properly

                     gathered and evaluated the information upon which the Audit is based. I

                     further certify that the Audit was conducted and prepared pursuant to the

                     requirements of this Appendix A, including the requirements of

                     competency, independence, impartiality, and conflict of interest standards

                     and protocols. Based on my personal knowledge and experience, and

                     inquiry of personnel involved in the Audit, the information submitted

                     herein is true, accurate, and complete.

       19.    Audit Report Findings Response: Within forty-five (45) days of receipt of the

Audit Report, Defendant shall submit a written response to the Audit Report to EPA, in which

Defendant shall:

              a.     Document any and all completed or proposed actions to correct each

                     Finding, including a reasonable schedule by which corrective actions that

                     have not been completed are scheduled to take place and be completed;

              b.     Identify all Findings that Defendant believes are inaccurate or incorrect

                     and the factual, technical, or legal basis, with supporting evidence,

                     demonstrating Defendant’s belief;

              c.     Include the following certification, signed and dated by an authorized

                     representative of Defendant:

                     I certify under penalty of law that that the foregoing response to the Audit

                     Report was prepared under my direction or supervision by qualified

                     personnel and that the information submitted herein is true, accurate, and




                                                                              Appendix A – Page 8
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 66 of 81




                      complete to the best of my knowledge. I am aware that there are

                      significant penalties for making false material statements, representations,

                      or certifications, including the possibility of fines and imprisonment for

                      knowing violations.

       20.     EPA Response to Contested Findings: Should Defendant identify any Finding in

its response to the Audit Report that Defendant believes to be inaccurate or incorrect, and

provides the factual or technical basis and supporting evidence demonstrating such belief, EPA

shall review such basis and supporting evidence and may waive any corrective actions consistent

with its determination that the Finding was incorrect or inaccurate. Defendant may invoke

Dispute Resolution pursuant to Section XI of the Consent Decree with respect to any contested

Finding that EPA does not waive pursuant to this Paragraph, if invoked within thirty (30) days of

receiving notice from the EPA.

       21.     Corrective Actions: Except as provided herein, Defendant shall implement

corrective action to correct each Finding with respect to the Covered Process at issue and any

other related Covered Processes where a similar Finding could be present, according to a

reasonable schedule under the circumstances, or by the earlier of six (6) months from receipt of

the Audit Report or the later of twenty-four (24) months from the Effective Date. In the event

that the appropriate corrective action for any Finding would require a shutdown of the covered

process, a “reasonable schedule” shall include the time to and including the next unit or refinery

turnaround or capital project, unless that schedule would otherwise cause Defendant to violate 40

C.F.R. Part 68 or any other requirement. For each Finding corrected, Defendant shall notify

EPA of the method and date of the correction, with supporting documentation, in its response to

the Audit Report or the quarterly report submitted pursuant to Section VIII (Reporting




                                                                               Appendix A – Page 9
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 67 of 81




Requirements) of the Consent Decree for the quarter in which the correction was completed.

                                              Reports

       22.     The Reports required by Section VIII (Reporting Requirements) of the Consent

Decree shall describe the following:

               a.      The status of the Audit;

               b.      The status of the Audit Report;

               c.      The status of Defendant’s response to the Audit Report;

               d.      The status of any disputes regarding any Findings in the Audit Report; and

               e.      The status of implementation of corrective actions to correct Findings,

                       including certifications regarding Findings for which corrective measures

                       have been completed during the calendar-quarter at issue, if not already

                       reported to EPA.

The Report shall also include a description of any non-compliance with this Appendix A and a

description of the violation’s likely cause and any remedial steps taken, or to be taken, to prevent

or minimize such violation.

                                         General Provisions

       23.     The Auditor shall act impartially when performing any and all Audit activities.

       24.     Nothing in this Appendix precludes the United States from assessing stipulated

penalties for a missed Audit deadline, unless an extension of the deadline is otherwise mutually

agreed upon by the Parties in writing.

       25.     Defendant shall be solely responsible for paying the Auditor’s fees and expenses.




                                                                               Appendix A – Page 10
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 68 of 81




                                         APPENDIX B:

                    Protocol for Fired Heater Tube Integrity Assessments
                              HollyFrontier El Dorado Refinery

Section 1:     Background and Purpose

        1.1   As part of the settlement embodied in the Consent Decree, HFEDR shall assess
the mechanical integrity of the tubular coils in Covered Heaters at the Refinery and shall take
corrective measures as provided herein.

Section 2:     Definitions

        2.1    Except as defined specifically herein, the terms herein shall have the meaning
defined in the Consent Decree, Section 112(r) of the CAA, 42 U.S.C. § 7412(r), and the
regulations found at 40 C.F.R. Part 68.

       2.2     “API 530” means American Petroleum Institute (“API”) Standard 530 –
Calculation of Heater-tube Thickness in Petroleum Refineries, Seventh Edition (April 2015)

       2.3      “API 570” means API Standard 570 – Piping Inspection Code: In-service
Inspection, Rating, Repair, and Alteration of Piping Systems, Fourth Edition (Feb. 2016).

       2.4     “API 571” means API Recommended Practice 571 – Damage Mechanisms
Affecting Fixed Equipment in the Refining Industry, Second Edition (April 2011).

       2.5    “API 579-1/ASME FFS-1” means API Recommended Practice 579-1/ASME
FFS-1 – Fitness for Service, Third Edition (June 2016).

         2.6    “Fired Heater” means an exchanger that transfers heat from the combination of
fuel to fluids contained in tubular coils within an internally insulated enclosure.

      2.7    “Covered Heaters” mean the fired heaters described in Section 3 and listed in
Attachment A hereto.

       2.8     “Covered Process” has the meaning provided in the RMP Regulations.

       2.9    “Protocol” means this Protocol for Fired Heater Suitability for Fitness Evaluations
HollyFrontier El Dorado Refinery.

        2.10 “RAGAGEP” means recognized and generally accepted good engineering
practices as the term is used in the RMP Regulations.

       2.11    “Refinery” means the HollyFrontier El Dorado Refinery.

       2.12    “RMP Regulations” means the regulations at 40 C.F.R. Part 68.




                                                                            Appendix B – Page 1
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 69 of 81




Section 3:       Scope

        3.1     The Covered Heaters included in the scope of this Protocol are all existing Fired
Heaters at the Refinery within Covered Processes (i.e., cabin heaters, box heaters, and vertical
cylindrical heaters with firebox burners) as described in API 560 section 4.3 and API 560 figure
1 and as certified by HFEDR in Attachment A hereto.

Section 4:       Tube Integrity Assessments

        4.1    HFEDR shall perform an assessment of the mechanical integrity of the tubular
coils in the Covered Heaters. The assessments will evaluate the tubular coils’ suitability for
service and projected remaining life in accordance with appropriate sections pertaining to tubular
coils in API 530, API 570, and API 579-1/ASME FFS-1, as applicable (the “Assessments,” as
described further below).

      4.2    The Assessments will include, at a minimum, a review of the following for each
Covered Heater:

             x   Heater design and construction parameters – materials of construction,
                 temperature, pressure, process fluid characteristics;

             x   Historical operating conditions, current operating conditions – temperature,
                 pressures, process fluid characteristics;

             x   Inspection history and data; and

             x   API 571 guidance for the potential damage mechanisms applicable to each
                 Covered Heater.

         4.3    The assessments may be undertaken at HFEDR’s election by HFEDR employees
(e.g., engineers and/or inspectors) or by consultants.

        4.4     Within ninety (90) days of the Effective Date of this Consent Decree, HFEDR
shall submit a report to the United States, documenting at a minimum:

             a. The date each assessment was completed;

             b. The names of the personnel involved in the assessment;

             c. The protocols followed, and standards utilized when completing the assessment;

             d. Documentation regarding the software used for each assessment, including the
                source of the equations or computations utilized by the software when completing
                the assessment;

             e. The type of information and records, equipment, and other items reviewed, tested,
                observed, or evaluated in the course of the assessment; and



                                                                              Appendix B – Page 2
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 70 of 81




             f. Conclusions as to the present mechanical integrity of the tubular coils, including
                projected remaining life calculations assessing all applicable damage
                mechanisms, including the accumulated creep calculations, whether they are fit to
                continue service at current operating parameters, and findings that would lead to a
                level 3 fitness for service evaluation pursuant to API 579-1/ASME FFS-1.

Section 5:       Corrective Actions

        5.1     HFEDR shall take appropriate corrective action(s) for all Covered Heaters for
which (a) the tubular coil does not meet the acceptance criteria of a level 3 fitness for service
evaluation pursuant to API 579-1/ASME FFS-1; (b) the tubular coil is projected to fail or exceed
the projected remaining life within twenty-four (24) months; or (c) the tubular coil is deemed not
suitable for continued service at current or expected operating conditions at the time of the
assessment.

       5.2       In general, corrective actions may include:

             x   Temporary or permanent removal of Covered Heaters from service;

             x   Changes to operating parameters that address suitability for service;

             x   Changes to monitoring and inspection plans, frequencies, and methods; and

             x   Repairs or replacements that address suitability for service.

       5.3     In the case of any Covered Heater that has already exceeded its projected
remaining life at operating conditions used for this assessment, corrective action(s) will, at a
minimum, include: (a) temporary removal from service until remaining life can be extended
through repairs or replacements; or (b) prompt changes to operating parameters (e.g.,
temperature, charge rate, firing rate) sufficient to increase the remaining useful life.

       5.4     HFEDR may, at its election, propose corrective actions for Covered Heaters that
do not meet the criteria of Section 5.1.

       5.5     All proposals for corrective actions will be accompanied by the projected
reevaluation of suitability for service that would apply once such actions are implemented.

       5.6     Corrective actions and implementation schedules will be proposed to EPA
pursuant to Section 5.7. All corrective actions that require (a) taking a Covered Heater
temporarily out of service, (b) changes to inspection plans, frequencies, and methods, and (c)
changes to operating parameters will be implemented or become effective within thirty (30) days
of completion of the Assessments.

       5.7  Within one hundred twenty (120) days of the Effective Date of this Consent
Decree, HFEDR shall submit a report to the United States, documenting at a minimum:

             a. The proposed corrective action(s) set forth in Section 5.2 for each Covered Heater
                containing a tubular coil meeting the qualification set forth in Section 5.1;


                                                                                 Appendix B – Page 3
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 71 of 81




             b. Any corrective action(s) already taken, including pursuant to Section 5.6; and

             c. The proposed implementation schedule for the remaining corrective action(s).

        5.8     The Parties recognize that there are multiple factors that must be considered in
determining the proposed corrective action for any given Covered Heater, given differences in
design, risk, age, utilization, and other factors. HFEDR will propose appropriate corrective
action using its best professional engineering judgment in light of all the relevant factors.

        5.9    The Parties also recognize that there are multiple factors that must be considered
in determining the proposed schedule for corrective actions that require the repair or replacement
for any given Covered Heater, including factors identified in Section 5.8 as well as the
Refinery’s schedule for turnarounds and other planned maintenance. HFEDR will propose
reasonable schedules using its best engineering judgment in light of all the relevant factors.
Except as provided in the following sentence, HFEDR will complete all corrective action
required by this Protocol within twenty-four (24) months of the Effective Date of the Consent
Decree. In the event that the corrective action for any Covered Heater would require a shutdown
of the Covered Heater and/or Covered Process, a “reasonable schedule” shall include the time to
and including the next unit or refinery turnaround or capital project, unless that schedule would
otherwise cause HFEDR to violate 40 C.F.R. Part 68 or any other requirement.

Section 6:      EPA Approval

       6.1      The Parties will follow the approval process set forth in Paragraphs 31-34 of the
Consent Decree, provided that EPA may only disapprove any element of the report required by
Section 4.4 to the extent that element does not comply with this Protocol, the Consent Decree, or
the Clean Air Act, including the RMP Regulations and RAGAGEP.

        6.2    To the extent any element is disapproved, HFEDR will address the deficiency and
resubmit the report for approval pursuant to Paragraph 33 of the Consent Decree within forty-
five (45) days after receipt of EPA’s disapproval.

       6.3     Once approved by EPA, HFEDR will implement the approved corrective actions
according to the approved implementation schedules.

      6.4    HFEDR may at any time request to alter any approved corrective actions or
implementation schedules for good cause. EPA will not unreasonably withhold approval.

       6.5     Any EPA decision disapproving any element of the report or any request to alter
any approved corrective actions or implementation schedules is subject to dispute resolution
pursuant to Section XI of the Consent Decree.

        6.6      Nothing in this Protocol shall prevent the Refinery from continuing to operate,
inspect, monitor, and maintain any Covered Heater in the ordinary course of its business.
Furthermore, nothing in this Protocol shall prevent the Refinery from implementing corrective
actions, at its own risk, prior to approval by EPA.




                                                                             Appendix B – Page 4
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 72 of 81




Section 7:    Progress and Final Reports

        7.1     Until such time as the final report is submitted pursuant to Section 7.2, HFEDR
will summarize its progress toward completing the tube integrity assessments and corrective
actions in the Reports required by Section VIII (Reporting Requirements) of the Consent Decree.

     7.2     Within sixty (60) days after completion of the approved corrective actions,
HFEDR will submit a final report documenting that the corrective actions have been completed.




                                                                          Appendix B – Page 5
          Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 73 of 81




                            Attachment A – List of Existing Covered Heaters 1

       Unit                        Equipment Description                                Equipment ID
       01 FCC                      Fresh Feed Heater                                    B-0140
       03 Crude                    Crude charge heater                                  B-0306
       03 Crude                    Crude Charge Heater                                  B-0307
       05 GLU                      Regeneration Gas Heater                              B-0501
       06 TGTU                     Hot Oil Heater                                       B-0630
       10 Gofiner                  Feed Preheat Furnace                                 B-1001
       10 Gofiner                  Fractionator Preheat Furnace                         B-1002
       10-Gofiner                  Isotherming Heater                                   B1003
       14 HTU#3                    Unifining Reactor Charge Heater                      B-1401
       20 CRU 1                    Charge Heater                                        B-2001
       20 CRU 1                    No. #3 Reheater                                      B-2002
       20 CRU 1                    Stabilizer Reboiler                                  B-2003
       20 CRU 1                    No. Three Charge Heater                              B-2006B
       20 CRU 1                    No. 2 Charge heater                                  B-2006A
       20 HTU#1                    Charge Heater                                        B-2031
       20 HTU#1                    Reboiler Furnace                                     B-2004
       21 ALKY                     Isostripper Reboiler                                 B-2104
       21 ALKY                     Deisobutanizer Reboiler                              B-2105
       21 ALKY                     Gas Oil Heater                                       B-2106
       23 CRU 2                    No 1 Reheater                                        B-2306-02
       23 CRU 2                    #4 Reactor Charge Heater                             B-2304
       23 CRU 2                    Stabilizer Reboiler Can Heater                       B-2305
       23 CRU 2                    Charge Heater                                        B-2306-01
       23 CRU 2                    No 2 Reheater                                        B-2306-03
       24 Vacuum                   Vacuum Heater                                        B-2402
       25 HTU#2                    Debutanizer Reboiler Heater                          B-2502
       25 HTU#2                    Charge Heater                                        B-2504



1
    HFEDR certifies that Attachment A includes fired heaters at the Refinery as defined in Section 3.1 above.


                                                                                             Appendix B – Page 6
  Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 74 of 81




Unit              Equipment Description              Equipment ID
26 Coker          Coker Charge Heater (West)         B-2609
26 Coker          Coker Charge Heater (East)         B-2610
27 GasCon         Stripper Reboiler Tubes            B-2701
34 HTU#4          Stripper Reboiler                  B-3402
34 HTU#4          Charge Heater                      B-3401
41 HTU #5         Charge Heater                      B-4101
41 HTU #5         Stripper Reboiler                  B-4102
47 HTU #6         Hot Oil Heater                     B-2901
47 HTU #6         HDS RX Feed Heater                 B-4701




                                                        Appendix B – Page 7
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 75 of 81




                                         APPENDIX C:

                       Protocol for Fired Heater Viewport Evaluations
                             HollyFrontier El Dorado Refinery

Section 1:     Background and Purpose

       1.1     As part of the settlement embodied in the Consent Decree, HFEDR shall assess
the condition and accessibility of the viewports on the fired heaters in Covered Processes at the
Refinery and shall take corrective actions as provided herein.

Section 2:     Definitions

        2.1    Except as defined specifically herein, the terms herein shall have the meaning
defined in the Consent Decree, Section 112(r) of the CAA, 42 U.S.C. § 7412(r), and the
regulations found at 40 C.F.R. Part 68.

       2.2    “API 560” means American Petroleum Institute (“API”) Standard 560 – Fired
Heaters for General Refinery Service (Feb. 2016).

      2.3     “API 573” means API Recommended Practice 573 – Inspection of Fired Boilers
and Heaters, Third Edition (Oct. 2013).

         2.4    “Fired Heater” means an exchanger that transfers heat from the combination of
fuel to fluids contained in tubular coils within an internally insulated enclosure.

        2.5   “Covered Heaters” means the heaters described in Section 3, including the
existing Covered Heaters listed in Attachment A hereto.

       2.6     “Covered Process” has the meaning provided in the RMP Regulations.

       2.7    “Protocol” means this Protocol for Fired Heater Viewport Evaluations
HollyFrontier El Dorado Refinery.

       2.8     “Refinery” means the HollyFrontier El Dorado Refinery.

        2.9     “RAGAGEP” means recognized and generally accepted good engineering
practices as the term is used in the RMP Regulations.

       2.10    “RMP Regulations” means the regulations at 40 C.F.R. Part 68.

Section 3:     Scope

        3.1     The Covered Heaters included in the scope of this Protocol are all existing Fired
Heaters at the Refinery within Covered Processes (i.e., cabin heaters, box heaters, and vertical
cylindrical heaters with firebox burners) as described in API 560 section 4.3 and API 560 figure
1 and as certified by HFEDR in Attachment A hereto.




                                                                             Appendix C – Page 1
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 76 of 81




       3.2    New Fired Heaters that have been designed and planned for installation by the
time the viewport assessments required by Section 4 are conducted are considered Covered
Heaters and included in the scope of this Protocol solely for purposes of Sections 4.3, 5, and 6.

Section 4:       Viewport Assessments

       4.1    HFEDR shall perform viewport assessments of Covered Heaters conducted in
accordance with API 573.

       4.2   Viewport assessments will include, at a minimum, a review of the following for
each Covered Heater:

             x   Process safety information;

             x   Viewport design and location;

             x   Percentage of the flame, including the top of the flame, that is visible from the
                 existing viewports;

             x   Percentage of the radiant tubes that are visible from the existing viewports; and

             x   Assessment of online inspection options.

        4.3     All new, proposed Covered Heaters that have been designed and planned for
installation by the time the viewport assessments required by this Section are conducted will be
reviewed to ensure the design is in compliance with API 560.

      4.4     Viewport assessments may be undertaken at HFEDR’s election either by HFEDR
employees (e.g., engineers and/or inspectors) or by consultants.

Section 5:       Risk Ranking

       5.1      HFEDR will risk rank all Covered Heaters. The risk ranking will consider the
probability of a loss of containment and the consequence of a loss of containment. Risk is the
combination of the probability of a scenario occurring and the potential consequences associated
with the event.

        5.2     Probability categories will be determined based on a review of the potential
damage mechanisms, current and historical operating conditions (temperatures, pressure, process
fluid characteristics), and inspection and maintenance history. Five probability categories from
1-5 will be used to represent all scenarios from most to least probable.

        5.3      Consequence categories will be determined based on the potential for personnel
impact, environmental impact, community impact, equipment impact, and economic impact.
Five consequence categories from A-E will be used to represent all scenarios from those with the
greatest to the least consequences.




                                                                                Appendix C – Page 2
       Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 77 of 81




       5.4     Each Covered Heater will then be risk ranked low, medium, medium high, or high
based on the probability and consequence scenarios according to the following matrix.

              MEDIUM           MEDIUM
                                                    HIGH               HIGH              HIGH          1
               HIGH             HIGH
              MEDIUM           MEDIUM             MEDIUM             MEDIUM
                                                                                         HIGH          2
               LOW              LOW                HIGH               HIGH
                               MEDIUM             MEDIUM             MEDIUM
                  LOW                                                                    HIGH          3
                                LOW                LOW                HIGH
                                                  MEDIUM             MEDIUM            MEDIUM
                  LOW             LOW                                                                  4
                                                   LOW                LOW               HIGH
                                                                     MEDIUM            MEDIUM
                  LOW             LOW               LOW                                                5
                                                                      LOW               HIGH
                   E                D                 C                 B                 A

      5.5   The determinations of probability, consequence, and the final risk ranking will be
documented.

Section 6:         Corrective Actions

         6.1     HFEDR shall take appropriate corrective action(s) for existing Covered Heaters:
(a) that are risk ranked medium high, or high; (b) for which not all of the flame is visible from
the existing viewports; or (c) for which not all radiant tubes are visible, consistent with Section
6.2.

        6.2        In general, corrective actions for existing Covered Heaters may include:

              x    Viewport additions, changes, repairs, or replacement to allow for visibility of all
                   of the flame and radiant tubes; 1

              x    Viewport additions or changes to allow more comprehensive online inspections
                   and monitoring, including visibility of the flame and radiant tubes (including, for
                   example, adding new viewports or relocating existing viewports);

              x    Repair or replacement of existing viewport doors to assist with improved online
                   inspection and monitoring, including visibility of the flame and radiant tubes;

              x    The application of other technologies to enhance online inspection and
                   monitoring, including visibility of the flame and radiant tubes;

              x    Interim or ongoing measures, such as changes in operating parameters, if any, that
                   will be implemented prior to any permanent changes to enhance online inspection
                   and monitoring, including visibility of the flame and radiant tubes.




1
 The parties recognize that some Covered Heaters pre-date current RAGAGEP, including with respect to visibility
of the flame and radiant tubes. In those circumstances, HFEDR will propose corrective action(s) consistent with the
Covered Heater’s risk ranking and the remaining elements of Section 6.2.


                                                                                          Appendix C – Page 3
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 78 of 81




        6.3     HFEDR will take appropriate corrective action for new Covered Heaters designed
and planned for installation, as described in Sections 3.2 and 4.3, that are not designed or
installed in compliance with API 560. Any Corrective actions will include steps to meet API
560.

       6.4     HFEDR may, at its election, propose corrective actions for Covered Heaters that
do not meet the criteria of Section 6.1.

       6.5     Corrective actions and implementation schedules will be proposed to EPA
pursuant to Section 8.

         6.6    The Parties recognize that there are multiple factors that must be considered in
determining the proposed corrective action for any given Covered Heater, given differences in
design, risk, age, utilization, and other factors. Thus, there is no single form of corrective action
that is necessarily the best option for any given Covered Heater. HFEDR will propose
appropriate corrective action using its best professional engineering judgment in light of all the
relevant factors.

        6.7     The Parties also recognize that there are multiple factors that must be considered
in determining the proposed schedule for corrective action for any given Covered Heater,
including factors identified in Section 6.6 as well as the Refinery’s schedule for turnarounds and
other planned maintenance. HFEDR will propose reasonable schedules using its best
professional engineering judgment in light of all the relevant factors. Except as provided in the
following sentence, HFEDR will complete all corrective action require by this Protocol within
twenty-four (24) months of the Effective Date of the Consent Decree. In the event that the
corrective action for any Covered Heater would require a shutdown of the Covered Heater and/or
Covered Process, a “reasonable schedule” shall include the time to and including the next unit or
refinery turnaround or capital project, unless that schedule would otherwise cause HFEDR to
violate 40 C.F.R. Part 68 or any other requirement.

Section 7:     Viewport Assessments, Risk Ranking, and Corrective Actions Report

         7.1    Within ninety (90) days of the Effective Date of this Consent Decree, HFEDR
will submit a report to EPA summarizing the viewport evaluations required by Section 4 and the
risk ranking required by Section 5. Within one hundred and twenty (120) days of the Effective
Date of this Consent Decree, HFEDR will submit a report to EPA proposing corrective actions
and associated implementation schedules pursuant to Section 6, including an explanation where
it is found to be impracticable to make viewport additions, changes, repairs, or replacements in
order to allow for visibility of all of the flame and radiant tubes. Each of the reports required by
this Section may be combined with the reports required, respectively, by Sections 4.4 and 5.7 of
Appendix B to the Consent Decree.

Section 8:     EPA Approval

       8.1     The Parties will follow the approval process set forth in Paragraphs 31-34 of the
Consent Decree, provided that EPA may only disapprove any element of the report required by
Section 7 to the extent that element does not comply with this Protocol, the Consent Decree, or
the Clean Air Act, including the RMP Regulations and RAGAGEP.


                                                                               Appendix C – Page 4
      Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 79 of 81




        8.2    To the extent any element is disapproved, HFEDR will address the deficiency and
resubmit the report for approval pursuant to Paragraph 33 of the Consent Decree within forty-
five (45) days after receipt of EPA’s disapproval.

       8.3     Once approved by EPA, HFEDR will implement the approved corrective actions
according to the approved implementation schedules.

      8.4    HFEDR may at any time request to alter any approved corrective actions or
implementation schedules for good cause. EPA will not unreasonably withhold approval.

       8.5     Any EPA decision disapproving any element of the report or any request to alter
any approved corrective actions or implementation schedules is subject to dispute resolution
pursuant to Section XI of the Consent Decree.

        8.6      Nothing in this Protocol shall prevent the Refinery from continuing to operate,
inspect, monitor, and maintain any Covered Heater in the ordinary course of its business.
Furthermore, nothing in this Protocol shall prevent the Refinery from implementing corrective
actions, at its own risk, prior to approval by EPA.

Section 9:     Progress and Final Reports

        9.1     Until such time as the final report is submitted pursuant to Section 9.2, HFEDR
will summarize its progress toward completing the viewport assessments, risk rankings, and
corrective actions in the Reports required by Section VIII (Reporting Requirements) of the
Consent Decree.

     9.2     Within sixty (60) days after completion of the approved corrective actions,
HFEDR will submit a final report documenting that the corrective actions have been completed.




                                                                             Appendix C – Page 5
          Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 80 of 81




                            Attachment A – List of Existing Covered Heaters 2

       Unit                        Equipment Description                                Equipment ID
       01 FCC                      Fresh Feed Heater                                    B-0140
       03 Crude                    Crude charge heater                                  B-0306
       03 Crude                    Crude Charge Heater                                  B-0307
       05 GLU                      Regeneration Gas Heater                              B-0501
       06 TGTU                     Hot Oil Heater                                       B-0630
       10 Gofiner                  Feed Preheat Furnace                                 B-1001
       10 Gofiner                  Fractionator Preheat Furnace                         B-1002
       10-Gofiner                  Isotherming Heater                                   B1003
       14 HTU#3                    Unifining Reactor Charge Heater                      B-1401
       20 CRU 1                    Charge Heater                                        B-2001
       20 CRU 1                    No. #3 Reheater                                      B-2002
       20 CRU 1                    Stabilizer Reboiler                                  B-2003
       20 CRU 1                    No. Three Charge Heater                              B-2006B
       20 CRU 1                    No. 2 Charge heater                                  B-2006A
       20 HTU#1                    Charge Heater                                        B-2031
       20 HTU#1                    Reboiler Furnace                                     B-2004
       21 ALKY                     Isostripper Reboiler                                 B-2104
       21 ALKY                     Deisobutanizer Reboiler                              B-2105
       21 ALKY                     Gas Oil Heater                                       B-2106
       23 CRU 2                    No 1 Reheater                                        B-2306-02
       23 CRU 2                    #4 Reactor Charge Heater                             B-2304
       23 CRU 2                    Stabilizer Reboiler Can Heater                       B-2305
       23 CRU 2                    Charge Heater                                        B-2306-01
       23 CRU 2                    No 2 Reheater                                        B-2306-03
       24 Vacuum                   Vacuum Heater                                        B-2402
       25 HTU#2                    Debutanizer Reboiler Heater                          B-2502
       25 HTU#2                    Charge Heater                                        B-2504



2
    HFEDR certifies that Attachment A includes fired heaters at the Refinery as defined in Section 3.1 above.


                                                                                             Appendix C – Page 6
  Case 2:20-cv-02270-JWB-TJJ Document 9 Filed 08/27/20 Page 81 of 81




Unit              Equipment Description              Equipment ID
26 Coker          Coker Charge Heater (West)         B-2609
26 Coker          Coker Charge Heater (East)         B-2610
27 GasCon         Stripper Reboiler Tubes            B-2701
34 HTU#4          Stripper Reboiler                  B-3402
34 HTU#4          Charge Heater                      B-3401
41 HTU #5         Charge Heater                      B-4101
41 HTU #5         Stripper Reboiler                  B-4102
47 HTU #6         Hot Oil Heater                     B-2901
47 HTU #6         HDS RX Feed Heater                 B-4701




                                                        Appendix C – Page 7
